EXHIBIT 10.63
[Translation]


NT$80 Billion Syndicated Loan
SYNDICATED LOAN AGREEMENT



Inotera Memories, Inc.
Micron Semiconductor Taiwan Co., Ltd.
(Co-Borrowers)


Bank of Taiwan
Mega International Commercial Bank Co., Ltd.
Taiwan Business Bank
Taiwan Cooperative Bank
Chang Hwa Commercial Bank
Credit Agricole Corporate and Investment Bank, Taipei Branch
CTBC Bank Co., Ltd.
Hua Nan Commercial Bank
Yuanta Commercial Bank
Land Bank of Taiwan
(Mandated Lead Arrangers)


First Commercial Bank
Agricultural Bank of Taiwan
Jih Sun International Bank
The Shanghai Commercial & Savings Bank, Ltd.
EnTie Commercial Bank
KGI Bank
Ta Chong Bank, Ltd.
E.SUN Commercial Bank, Ltd.
Taichung Commercial Bank Co., Ltd.
Taiwan Shin Kong Commercial Bank Company Ltd.
Taishin International Bank
DBS Bank (Taiwan) Ltd.
Bank of Kaohsiung
Taipeifubon Commercial Bank Co., Ltd.
Far Eastern International Bank
Ban SinoPac Co. Ltd.
(Lenders)


Bank of Taiwan
(Facility Agent)
Mega International Commercial Bank Co., Ltd.
(Collateral Agent)


Taiwan Business Bank
(Document Management Agent)




October 11, 2016


Baker & McKenzie


15/F, No. 168, Dunhua North Road, Taipei City



--------------------------------------------------------------------------------




Content
Article 1 Definition and Interpretation
2
Article 2 The Facility and Purpose
6
Article 3 Conditions Relating to Drawdown
6
Article 4 Interest, Fees and Ensured Benefits
12
Article 5 Repayment and Payment
12
Article 6 Change of Law
13
Article 7 Other Expenses and Taxes
16
Article 8 Evidence of Payment and Debt
17
Article 9 Representation
18
Article 10 Undertakings
21
Article 11 Collateral
29
Article 12 Events of Default
34
Article 13 Default Interest and Penalty
37
Article 14 Indemnification, Set-Off and Sharing
37
Article 15 Mandated Lead Arrangers, Lender and Lead Managers
38
Article 16 Amendment
42
Article 17 Waiver and Severability
44
Article 18 Assignment
44
Article 19 Notice and the Delivery of Payments by the Facility Agent
45
Article 20 Document Destruction and Seal Handling Process
46
Article 21 Consent to Use and Deliver Information
46
Article 22 Miscellaneous
48
Article 23 Governing Law and Jurisdiction
48






--------------------------------------------------------------------------------






SYNDICATED LOAN AGREEMENT


This Syndicated Loan Agreement (this "Agreement") entered into by among the
following parties on October 11, 2016:


(1)
Inotera Memories, Inc., a company limited by shares organized and existing under
the laws of the Republic of China ("ROC" or "Taiwan"), with its registered
office at No.667, Fuxing 3rd Rd., Wenhua Vil., Guishan Dist., Taoyuan City 333,
Taiwan ("Inotera"); and



Micron Semiconductor Taiwan Co., Ltd., a company limited by shares organized and
existing under the laws of the ROC, with its registered office at 25F., No.333,
Sec. 1, Keelung Rd., Xinyi Dist., Taipei City 110, Taiwan ("MST", together with
Inotera, the "Co-Borrowers", each a "Co-Borrower");


and


(2)
Bank of Taiwan, Mega International Commercial Bank Co., Ltd., Taiwan Business
Bank, Chang Hwa Commercial Bank, Ltd., Land Bank of Taiwan, Taiwan Cooperative
Bank, Credit Agricole Corporate and Investment Bank, Taipei Branch, CTBC Bank
Co., Ltd., Hua Nan Commercial Bank, Ltd. and Yuanta Commercial Bank, as the
mandated lead arrangers (collectively, the "Mandated Lead Arrangers") of this
Transaction (as defined herein);



and


(3)
the banks and financial institutions specified in Schedule 1 (each a "Lender",
together the "Lenders");



and


(4)
Bank of Taiwan, the facility agent ("Facility Agent") of this Agreement;



and


(5)
Mega International Commercial Bank Co., Ltd., the collateral agent ("Collateral
Agent") of this Agreement; and



and


(6)
Taiwan Business Bank, the document management agent ("Document Management
Agent", together with the Facility Agent and the Collateral Agent, the "Agent
Banks", each an "Agent Bank") of this Agreement.



WHEREAS, in order to pay consideration for Share Swap (as defined herein) and
any related transaction costs and provide working capital for Inotera, the
Co-Borrowers entrusted the Mandated Lead Arrangers to organize the Lenders to
provide a facility for an aggregate facility amount of Eighty Billion New Taiwan
Dollars (NT$80,000,000,000) (this "Transaction").


WHEREAS, the Mandated Lead Arrangers have arranged the Lenders and the Lenders
have agreed to provide a facility to the Co-Borrowers within the Facility Amount
(as defined herein) under this Agreement.


WHEREAS, the Mandated Lead Arrangers and the Lenders have agreed to jointly
entrust Bank of Taiwan, as the Facility Agent of this Agreement, to act on
behalf of the Lenders, facilitate the relevant processes of administering this
Transaction pursuant to this Agreement and exercise rights to which the Lenders
are entitled under this Agreement.


WHEREAS, the Mandated Lead Arrangers and the Lenders have jointly entrust Mega
International Commercial Bank Co., Ltd., as the Collateral Agent of this
Agreement, to manage the Collateral provided by the Debtors (as defined herein)
pursuant to this Agreement.


WHEREAS, the Mandated Lead Arrangers and the Lenders have jointly entrust Taiwan
Business Bank, as the Document Management Agent of this Agreement, to manage the
documents provided by the Debtors (as defined hereunder) pursuant to the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, the parties hereto hereby agree as follows:




1

--------------------------------------------------------------------------------





Article 1 Definition and Interpretation


1.
Definition



Unless otherwise defined in the text of this Agreement, the following terms
herein shall have the meaning below:


(1)
"Facility Amount" shall mean the total facility amount committed by each Lender,
of which shall be Eighty Billion New Taiwan Dollars (NT$80,000,000,000) upon the
execution of this Agreement, and may be cancelled or adjusted pursuant to this
Agreement.



(2)
"Commitment Fraction" shall mean the percentage of the Commitment respectively
committed by each Lender to the Facility Amount.



(3)
"Commitment" shall mean the respective facility amount of this Transaction
committed by each Lender as indicated in Schedule 1. The following shall be
deducted from time to time when calculating each Commitment: (a) the Commitment
Amount already provided by the Lender during each Drawdown; or (b) the amount
cancelled or adjusted pursuant to other provisions of this Agreement.



(4)
"Commitment Amount" shall mean, for the purpose of the Drawdown under this
Agreement, the facility amount committed by each Lender for such Drawdown.



(5)
"Outstanding Principal Amount" shall mean the balance of loan principal amount
at any time during the Contract Period advanced by the Lenders to any of the
Co-Borrowers and remain outstanding. In the context of a Lender, it shall mean
the balance of loan principal advanced by such Lender to any Co-Borrower and
remain outstanding.



(6)
"Outstanding Balance" shall mean any and all amount owed by the Co-Borrowers to
the Lenders during the Contract Period, including Outstanding Principal Amount,
interest, fees, default interests, penalties and other outstanding payables.



(7)
"Majority Banks" shall mean such Lenders the aggregate Outstanding Principal
Amount of each exceeds two-thirds (2/3) of the entire Outstanding Principal
Amount under this Agreement; where no drawdown has been made or no advances are
then outstanding, such Lenders the aggregate Commitment of each exceeds
two-thirds (2/3) of the Facility Amount.



(8)
"Drawdown" shall mean a drawdown of the Facility Amount made by the Co-Borrowers
by applying with the Lenders for making advances. "Drawdown Date" shall mean the
date on which the Co-Borrowers draw down the Facility Amount, being the Share
Swap Record Date (as defined herein) and a Business Day.



(9)
"Drawdown Request" shall mean the drawdown request made by the Co-Borrowers in
the form set out in Schedule 1.



(10)
"Final Maturity Date" shall mean the last day of the facility period as set
forth in Section 2.3.



(11)
"Contract Period" shall mean the period commencing on the execution date of this
Agreement, ending on the date on which all indebtedness of the Co-Borrowers
under this Agreement (including, without limitation, Outstanding Principal
Amount, interest, default interest, penalty, reimbursements, other fees,
relevant indemnities with accrued interest thereon, commitment fee, Mandated
Lead Arrangers' fee, Agent Banks' fee and any other relevant indebtedness) have
been fully reimbursed, and all obligations of the Co-Borrowers under this
Agreement have been fully performed.



(12)
"Business Day" shall mean a business day on which banks in the main island of
Taiwan are all day open for business, excluding Saturdays and holidays.



(13)
"Note" shall mean any promissory note issued by the Co-Borrowers and the
Guarantor in accordance with Section 10.1(6), and any promissory note to be
issued by the Co-Borrowers and the Guarantor in the future to replace the
aforementioned promissory note, each of which should be made in form and
substance set out in Appendix 2.





2

--------------------------------------------------------------------------------





(14)
"Note Authorization" shall mean any note authorization issued by the
Co-Borrowers and the Guarantor in accordance with Section 10.1(6) and other note
authorization to be issued by the Co-Borrowers and Guarantor in the future to
replace the aforementioned note authorization, each of which should be made in
form and substance set out in Appendix 3.



(15)
"Negative Pledge Undertaking" shall mean the negative pledge undertaking issued
by MST in accordance with Section 10.1 and in form and substance set out in
Appendix11.



(16)
"Micron Technology" shall mean Micron Technology B. V., the sole shareholder of
MST, which is a company registered in Netherlands, with its registered office at
Olympia 1A, 1213 NS Hilversum, The Netherlands.



(17)
"Guarantor" or "MTI" shall mean Micron Technology, Inc., a company limited by
shares organized and existing under the laws of Delaware, U.S.A., with its
registered office at 8000 S. Federal Way, Boise, ID 83716, U.S.A..



(18)
"Debtor" or "Debtors" shall mean, individually or collectively, the
Co-Borrowers, the Guarantor, Micron Technology and any collateral providers
posting additional collateral in accordance with this Agreement hereafter.



(19)
"Guarantee" shall mean the guarantee signed by the Guarantor for the provision
of a guarantee of this Transaction in form set out in Appendix 4.



(20)
"Pledged Shares" shall mean the shares provided by the following collateral
providers in accordance with this Agreement for the creation of a pledge (as
detailed in Schedule 4):



(a)
In terms of Micron Technology, one hundred per cent. (100%) of the issued shares
of MST owned by it;



(b)
In terms of MST, about eighty per cent. (80%) of the shares of Inotera acquired
by MST on the Share Swap Record Date; and



(c)
In terms of Micron B.V. (as defined herein), about eighteen per cent (18%) of
the shares of Inotera held by Micron B.V. and acquired in 2008 (the "Pledged
Shares of Micron B.V.") where Micron B.V. and MTI prevail in the Litigation
between MTO/Micron B.V. and insolvency administrator for the estate of Qimonda.



(21)
"Inotera Share Pledge Agreement" shall mean the share pledge agreement entered
into or to be entered into by MST in accordance with Section 11.3(2) and in form
and substance set out in Appendix 7.



(22)
"Share Pledge Agreement" shall mean the share pledge agreement entered into or
to be entered into by Micron Technology in accordance with Section 11.3(1) and
in form and substance set out in Appendix 8.



(23)
"Land" shall collectively mean the land owned by Inotera as detailed in Schedule
2.



(24)
"Fab" shall collectively mean the factory buildings and their ancillary
equipment owned by Inotera as detailed in Schedule 2.



(25)
"Machinery and Equipment" shall mean the machinery and equipment and their
ancillary equipment and facility owned by Inotera as detailed in Schedule 3,
which should be divided into "The First Batch of Machinery and Equipment" and
"The Second Batch of Machinery and Equipment" in accordance with the schedule of
completing the creation of chattel mortgage thereover.



(26)
"Repayment Accounts" shall mean the repayment accounts respectively opened with
or to be opened with the Facility Agent and the Collateral Agent by any
Co-Borrower in accordance with Section 10.1(7).



(27)
"Insurance Assignment" shall mean the agreement entered into or to be entered
into by Inotera in accordance with Section 11.5(a) to assign the insurance
interests in relation to the Fab or the Machinery and Equipment for which
Inotera purchases insurances to the Collateral Agent, and such agreement should
be in form and substance set out in Appendix 15.



(28)
"Existing Insurance" has the same meaning as defined in Section 11.5(a).



3

--------------------------------------------------------------------------------







(29)
"Security Agreement" shall collectively mean the mortgage agreement of the land
and construction improvements in respect of the creation of mortgage over the
Land and Fab, the chattel mortgage agreement in respect of the creation of
mortgage over the Machinery and Equipment, the Inotera Share Pledge Agreement
and the Share Pledge Agreement in respect of the creation of the pledge over the
Pledged Shares, the account pledge agreement in respect of the creation of the
pledge over the Repayment Accounts and/or the Security Interest of other
Security as specified in Article 11. "Security" shall collectively mean the real
estate mortgage, the chattel mortgage and the pledge created over the Collateral
in favor of the Collateral Agent in accordance with Article 11. "Collateral"
shall mean the Land, the Fab, the Machinery and Equipment, the Pledged Shares
and the Repayment Accounts as specified in Article 11.



(30)
"Security Documents" shall mean this Agreement, the Guarantee, the Note, the
Note Authorization, the Insurance Assignment, the Security Agreement, and other
documents entered into or to be entered into by the Debtors or other person at
any time to secure the liabilities of the Co-Borrower hereunder.



(31)
"Security Interests" shall mean any real estate mortgage, chattel mortgage,
pledge of rights, creation of encumbrance, security assignment by trust,
assignment of right and interest, conditional sale, trust receipt, pledge, lien,
guaranty agreement, rights of first refusal or other security interests, or any
other forms of security arrangements.



(32)
"Reference Rate" shall mean three-month or six-month ("Interest Rates and
Period", as determined by the Co-Borrowers) TAIBOR FIX which appears on the
Reuters Screen TAIBOR Page under the heading "TAIBOR" around 11:30 am one (1)
Business Day prior to the Drawdown Date and every Interest Adjustment Date (as
defined herein). If such quotation information appearing on the Reuters Screen
TAIBOR Page under the heading "TAIBOR" is not available, the Reference Rate
shall be the TAIBOR FIX (current) of the same Interest Rate and Period which
announced on the website of the Bankers Association of The Republic of China.



(33)
"Interest Period" shall mean the period commencing on the Drawdown Date, ending
on one day prior to the corresponding date in the next month (where no such
corresponding date in the next month, the last day of the next month shall be
deemed as the corresponding date) and every full month thereafter.



(34)
"Interest Adjustment Date" shall mean the commencement date of each interest
period.



(35)
"Risk Sharing" shall mean the percentage of the Outstanding Principal Amount of
each Lender to the aggregate Outstanding Principal Amount of all the Lenders.



(36)
"Event of Default" shall mean any event as specified in Section 12.1.



(37)
"Prospective Event of Default" shall mean an event, circumstance or situation
which, with the passage of time or the giving of notice, would constitute an
Event of Default as specified in Section 12.1.



(38)
"New Taiwan Dollars" and "NT$" shall mean the official currency of the ROC.



(39)
"US Dollars" and "US$" shall mean the official currency of the United States of
America.



(40)
"Compensatory Interest Rate" shall mean the then prevailing reference rate
applicable to New Taiwan Dollars loans of the Agent Banks plus 2% per annum
margin.



(41)
"Share Swap Agreement" shall mean the share swap agreement entered into by the
Co-Borrowers and Micron Technology on February 3, 2016 for the share swap
("Share Swap") in respect of the acquisition of one hundred per cent. (100%) of
the issued shares of Inotera by, MST, which would become the sole shareholder of
Inotera.



(42)
"Share Swap Closing Account" shall mean, for the completion of the Share Swap
and payment of the consideration of the Share Swap, the shares consideration and
closing account as agreed by the parties of the Share Swap Agreement and
Inotera's stock affairs agent, opened with Yuanta Commercial Bank, Chengde
Branch and named as "Yuanta Securities Co., Ltd. Stock Affairs Account".



(43)
"Share Swap Record Date" shall mean, for the completion of the Share Swap, the
closing date as agreed in the Share Swap Agreement.



4

--------------------------------------------------------------------------------







(44)
"Litigation between MTI /Micron B.V. and insolvency administrator for the estate
of Qimonda" shall mean the litigation between MTI and Micron B.V. (as defendant)
and the insolvency administrator for the estate of Qimonda AG ("Qimonda") (as
plaintiff) confirming that the share purchase agreement is null and void the
return of the shares, which arise from Micron B.V.'s purchase of shares of
Inotera held by Qimonda from Qimonda.



(45)
"Micron B.V." shall mean Micron Semiconductor B. V., a subsidiary of MTI
registered in Netherlands, with its registered office at Olympia 1A, 1213 NS
Hilversum, The Netherlands.



(46)
"Permitted Lease" shall mean the lease of a part of the Fab between Inotera and
lessees, including other similar leases between Inotera and lessees after the
execution of this Agreement, which are disclosed in writing by the Co-Borrowers
to the Lenders prior to the execution of this Agreement.



(47)
"FATCA" shall mean (a) Sections 1471 through 1474 of the United States Internal
Revenue Code of 1986 (the"U.S. IRC") and the relevant provisions; (b) to be in
compliance with the provisions as mentioned in item (a) above, the relevant
provisions promulgated by the competent authority of each country or the
treaties or taxation agreements signed with the government of the United States
of America; or (c) to be in compliance with item (a) or (b) above, relevant
contracts or agreements signed with the government or the Internal Revenue
Service of the United States of America or the government or the competent
authority of each country.



(48)
"FATCA Withholding" shall mean the relevant deduction or withholding conducted
under the FATCA on the payments made in accordance with the agreements.



(49)
"FATCA Exempt Party" shall mean any institution which is not subject to the
FATCA Withholding when receiving the payment.



(50)
"FATCA FFI" shall mean the foreign financial institutions as defined in Section
1471(d)(4) of the U.S. IRC (if the payee/the recipient of the payment is not a
FATCA Exempt Party, such foreign financial institution is required to conduct
the FATCA Withholding.).



(51)
"U.S. Taxpayers" shall mean (a) legal entities or natural persons considered
U.S. residents under the tax laws of the United States of America; or (b) the
source of payment, in whole or in part, is treated as the U.S. source income
under the tax laws of the United States of America.



2.
Interpretation



Unless otherwise defined in the text of this Agreement, the following terms
herein shall have the interpretations set forth below:


(1)
"Authorization" includes any approval, consent, license, permit, concession,
permission, registration, resolution, instruction, declaration or waiver.



(2)
"Person" refers to any individual, corporation, partnership, trust,
organization, fund, association, firm, joint venture, or other juristic person
or non-juristic person organizations, and other legal entities or any government
or affiliated agency thereof.



(3)
"Tax" means any tax, duties, tariff, tax payment, disbursement, deduction or
withholding imposed, levied, charged, withheld or determined by taxation
agencies or other agencies, including relevant interests, fines, penalties or
other accrued or requested payments; the term "taxation" shall be interpreted in
the same manner.



3.
Others



The term "this Agreement" or any "Security Document" referred to in this
Agreement includes the amended versions or supplemental versions of this
Agreement and the Security Documents amended or supplemented from time to time.
Unless otherwise specified herein, Articles, Appendices and Schedules referred
to in this Agreement shall mean the Articles, Appendices and Schedules of this
Agreement; the captions of Articles are for reference only and shall not be used
as basis for interpretation of Articles. The relevant competent authorities
referred to in this Agreement shall include the ones replaced or substituted as
the new competent authorities thereafter. The terms "guidelines" "directions"
"regulations" or "other relevant rules" of the relevant competent authorities
referred to herein shall include the future additions, deletions


5

--------------------------------------------------------------------------------





and amendments thereto afterwards.


Article 2 The Facility and Purpose


1.
Facility Amount



Medium-term secured facility in the aggregate principal amount of Eighty Billion
New Taiwan Dollars (NT$80,000,000,000), which shall be non-revolving. Only one
single drawdown can be made by the Co-Borrowers within the recognized value (for
the purpose of being Collateral) set forth in Article 11 hereof.


2.
Facility Purpose



(1)
Facility Purpose



The facility is for MST to pay consideration and any related transaction costs
for Share Swap and to provide working capital for Inotera.


(2)
No Obligation to Supervise



The Lenders, Agent Banks and Mandated Lead Arrangers shall have the right to
examine, supervise and check the Co-Borrowers' application of the proceeds of
the facility. However, the Lenders, Agent Banks and Mandated Lead Arranger shall
have no obligations to supervise the actual application of the proceeds of the
facility by the Co-Borrowers.


3.
Facility Period



The facility period shall be five (5) years from the Drawdown Date, including a
grace period of thirty (30) months.


4.
Drawdown Period



The Co-Borrowers may draw the Facility Amount within nine (9) months from the
execution date of this Agreement.


5.
Cancellation of Facility Amount



The facility may only be drawn before the expiry of the drawdown period; any
facility remained undrawn after expiry of the drawdown period shall be
automatically cancelled and no Drawdown can be made.


Article 3 Conditions Relating to Drawdown


The Lenders shall not be obliged to make the facility available to the
Co-Borrowers unless all the conditions precedent to Drawdown set forth in this
Article have been satisfied when the Co-Borrowers request the Drawdown. The
documents submitted by the Co-Borrowers, if they are originals, in form and
substance satisfactory to the Facility Agent and/or the Collateral Agent (if
applicable); if they are copies, in addition to being in form and substance
satisfactory to the Facility Agent and/or the Collateral Agent (if applicable),
such copies shall be certified true, accurate and complete by the document
provider.


1.
Conditions Precedent to Drawdown



The Lenders' obligation to make available the facility to the Co-Borrowers is
subject to the conditions precedent that no later than five (5) Business Days
(or such shorter period expressly provided herein or otherwise agreed by the
Facility Agent) prior to the requested date for the Drawdown the Facility Agent
and/or the Collateral Agent (if applicable) shall have received the following
documents in form and substance satisfactory to the Facility Agent and/or the
Collateral Agent (if applicable) and that all the following conditions precedent
have been satisfied:


(1)
This Agreement



This Agreement duly executed by all the parties.




6

--------------------------------------------------------------------------------





(2)
Corporate Documents of the Co-Borrowers



Certified true copies of the following documents of each Co-Borrower, affixing
of its company seal and responsible person's seal:


(a)
the articles of incorporation;



(b)
the latest corporate amendment registration card issued by the competent
corporate registration authority;



(c)
procedures for endorsement and guarantee, if applicable;



(d)
meeting minutes of the board of directors of the Co-Borrower approving the
execution of this Agreement, the Security Documents to which it is a party and
other notices or documents required for matters relating to this Agreement, and
authorizing a person or persons referred to in Section 3.1(2)(e) below to
execute such documents; and



(e)
specimen signatures(s) and/or chop(s) of the person(s) authorized to execute
this Agreement, all the Security Documents to which the Co-Borrower is a party
and other notices or documents required for matters relating to this Agreement.



(3)
Corporate Documents of the Guarantor



Certified true copies of the following documents of the Guarantor, with the
signature(s) of authorized person(s) of the Guarantor:


(a)
Certificate of Incorporation;



(b)
Bylaws;



(c)
latest Certificate of Good Standing;



(d)
resolutions of the board of directors of the Guarantor approving the execution
of the Security Documents to which it is a party and other notices or documents
required for matters relating to this Agreement, and authorizing a person or
persons referred to in Section 3.1(3)(e) below to execute such documents
(including but not limited to the meeting minutes or written resolutions of the
board of directors of the Guarantor); and



(e)
specimen signatures(s) and/or chop(s) of the person(s) authorized to execute the
Security Documents to which the Guarantor is a party and other notices or
documents required for matters relating to this Agreement.



(4)
Note and Note Authorization



The original of the Note duly executed by the Co-Borrowers and the Guarantor
pursuant to Section 10.1(6) in the form and substance of Appendix 2 hereto and
the original of the Note Authorization duly executed by the Co-Borrowers and the
Guarantor pursuant to Section 10.1(6) in the form and substance of Appendix 3
hereto.


(5)
Guarantee



The original of the Guarantee duly executed by the Guarantor.


(6)
Real Estate Mortgage



A first priority real estate mortgage over the Land and Fab with the maximum
secured amount in favor of the Collateral Agent has been created and perfected
by Inotera pursuant to Section 11.1 hereof and the mortgage registration has
been duly completed.


(7)
Chattel Mortgage



7

--------------------------------------------------------------------------------







A first priority chattel mortgage over the First Batch of Machinery and
Equipment with the maximum secured amount in favor of the Collateral Agent has
been created and perfected by Inotera pursuant to Section 11.2 hereof and the
mortgage registration has been duly completed. If such Machinery and Equipment
is located in the Land or Fab leased from Nanya Technology Corporation
("Nanya"), Inotera shall provide the original of the waiver for potential
statutory lien issued by Nanya in the form and substance of Appendix 12 hereto.


(8)
Share Pledge



(a)
The Co-Borrowers shall have procured Micron Technology to execute the Share
Pledge Agreement pursuant to Section 11.3(1) hereof to create and perfect a
pledge over the Pledged Shares owned by it with the maximum amount in favor of
the Collateral Agent, deliver the original share certificates representing the
Pledged Shares duly endorsed to the Collateral Agent and complete the relevant
notification and application for recordation [of the pledge] in the
shareholders' roster [of MST].



(b)
MST shall have pre-executed the Inotera Share Pledge Agreement for the creation
of a pledge over the Pledged Shares to be held by it and the relevant notice and
documents required for the creation and perfection of the abovementioned share
pledge in accordance with Section 11.3(2) hereof and delivered such agreement
and documents to the Collateral Agent.



(9)
Pledges over the Repayment Accounts



One of the Co-Borrowers shall have opened the Repayment Accounts respectively
with the Facility Agent and the Collateral Agent pursuant to Section 10.1(7)
hereof and executed the account pledge agreement to create a pledge over the
relevant Repayment Accounts with the maximum secured amount respectively in
favor of the Facility Agent and the Collateral Agent in accordance with Section
11.4 hereof, and shall have provided the relevant evidences and notices required
thereunder.


(10)
Negative Pledge Undertaking



The original of the Negative Pledge Undertaking issued by MST in respect of the
Pledged Shares owned by it, undertaking that no security interest shall be
created over the Inotera shares to be acquired by MST in favor of any third
party other than the pledge of such Inotera shares as collateral to the
Collateral Agent in accordance with the terms of this Agreement.


(11)
Approval



All necessary approvals required for Share Swap have been duly obtained by the
Co-Borrowers, Micron Technology and the Guarantor (including but not limited to
the board approvals of the Co-Borrowers and the Guarantor, the shareholders'
approval of Inotera, approval from the Investment Commission, Ministry of
Economic Affairs obtained by Micron Technology for investment in MST and the
re-investment in Inotera through the Share Swap, approval from the Fair Trade
Commission for the combination filing obtained by MST and approval from the
relevant competent authorities in other countries (if applicable) and the
Co-Borrowers shall have delivered the abovementioned approval from the
Investment Commission, Ministry of Economic Affairs to the Facility Agent.


(12)
Share Swap Agreement.



A copy of the Share Swap Agreement.


(13)
Transaction Documents



(a)
A notice from Inotera's stock affairs agent confirming the total amount of Share
Swap cash consideration ("Total Amount of Share Swap Consideration") required to
be paid by MST for completion of Share Swap.



(b)
Documents evidencing that MST has remitted or deposited the amount equivalent to
the difference between the Total Amount of Share Swap Consideration and the
Facility Amount requested to be drawn in accordance with the terms of this
Agreement to the Share Swap Closing Account on or prior to the



8

--------------------------------------------------------------------------------





Drawdown Date.


(14)
Legal Opinions



(a)
Favorable ROC, Delaware and Dutch legal opinions respectively issued by the
Lenders' ROC legal counsel, Delaware legal counsel and Dutch legal counsel in
connection with this Agreement, the Guarantee, the Security Agreements and other
relevant documents.



(b)
A favorable legal opinion issued by MST's ROC legal counsel (i.e., Jones Day)
confirming that the conditions precedent to the Share Swap and the conditions
precedent set forth in the Share Swap Agreement have been satisfied or waivered
at the time when the Drawdown is requested except for those can be only
confirmed on the record date for the Share Swap.



(15)
Shareholders Loan



(a)
Where any Co-Borrower obtains any loans from its shareholder, the original of
Subordination Undertaking in the form of Appendix 13 hereto issued by such
shareholder.



(b)
This provision does not apply to the following:



(i)
up to Two Billion US Dollars (US$2,000,000,000) intercompany loan for MST's
payment of Share Swap consideration for the completion of Share Swap to
Inotera's existing shareholders, Micron B.V. and Numonyx Holdings B.V.;



(ii)
short term intercompany loan which is for Co-Borrowers' daily operation or fund
procurement; and



(iii)
intercompany loan which is for any Co-Borrowers' capital expenditure, if there
is no Event of Default.



(16)
Insurance



The Insurance Assignment duly executed by Inotera in accordance with Section
11.5(1), the undertaking required to be issued by the insurance company
thereunder, originals of certificates of insurance and originals or certified
copies of the certificate for payment (or other evidencing documents).


(17)
Waiver of Rights under Lease Contracts



The original of waiver of rights under lease contracts in the form of Appendix
16 hereto issued by Nanya, the lessee of the Permitted Leases.


(18)
Photocopies of the Agreement(s) of the Permitted Leases



The photocopies of the lease agreement(s) between Inotera and the relevant
lessee(s) in respect of the Permitted Leases.


(19)
Other Documents



Other information or documents reasonably required by the Facility Agent or the
Collateral Agent.


2.
Other Conditions Precedent



In addition to the above conditions precedent, the Lenders' obligations to make
available the facility to the Co-Borrowers is subject to the conditions
precedent that no later than five (5) Business Days (or such shorter period
otherwise agreed by the Facility Agent) prior to the requested date for the
Drawdown the Facility Agent shall have received the following documents in form
and substance satisfactory to the Facility Agent or that all the following
conditions precedent have been satisfied:


(1)
The Drawdown Request duly issued by the Co-Borrowers in the form of Appendix 1
hereto, specifying the



9

--------------------------------------------------------------------------------





requested Drawdown amount and the requested date for the Drawdown. The
Co-Borrowers shall also certify in the Drawdown Request that as of the date the
Drawdown Request is made: (a) no event has occurred or is continuing which
constitutes an Event of Default or Prospective Event of Default under this
Agreement; (b) none of the Co-Borrowers and the Guarantor has breached any
representation made under this Agreement; (c) the Co-Borrowers and the Guarantor
have complied with the relevant undertakings under this Agreement that shall
have been complied with at the time the Drawdown Request is made; (d) there is
no material adverse change in the financial condition of the Co-Borrowers and
the Guarantor compared with the financial condition of the Co-Borrowers and the
Guarantor as of the execution date of this Agreement; (e) each document under
Section 3.1 provided by the Co-Borrowers remain valid/applicable and there has
been no changes thereto; and (f) there is no pending litigation, arbitration,
enforcement proceeding or other administrative litigation which would materially
and adversely affect the ability of any of the Co-Borrowers or the Guarantor to
perform its obligations under this Agreement or the Security Documents to which
it is a party.


For the avoidance of doubt, each party hereby acknowledges and agrees that the
Litigation between MTI /Micron B.V. and the insolvency administrator for the
estate of Qimonda does not constitute the litigation referred to in
sub-paragraph (f) above.


(2)
Prior to Drawdown, MST shall provide documents issued by Inotera's stock affairs
agent confirming that MST has acquired 100% of Inotera shares on the record date
of the Share Swap (i.e., the Drawdown Date).



(3)
When Inotera requests a Drawdown, its drawdown amount shall not exceed Three
Hundred Million New Taiwan Dollars (NT$300,000,000).



(4)
Each Lender's obligations to make available the Commitment Amount to the
Co-Borrowers is also subject to the satisfaction of the following conditions
precedent, i.e., as of the date each Lender makes available the amount it is to
fund for its Commitment Amount:



(a)
The Drawdown is made before the expiry of the drawdown period and the Drawdown
Date shall be a Business Day.



(b)
The Drawdown amount shall not exceed the Facility Amount, and the Outstanding
Principal Amount after the Drawdown shall not exceed the Facility Amount.



(c)
The Outstanding Principal Amount payable to any Lender due to the Drawdown shall
not cause the Lender's Commitment Amount to exceed the Commitment of such
Lender.



(d)
No Event of Default or Prospective Event of Default has occurred.



(e)
Except for the representations and warranties that were given by reference to
circumstances as at specific dates, all representations and warranties made by
the Co-Borrowers and the Guarantor in this Agreement and the Security Documents
to which they are parties shall be true and correct with reference to the facts
and circumstances as at the time the Drawdown is made.



3.
Irrevocable Drawdown Request



Provided that the conditions precedent described above have been satisfied, the
Facility Agent may accept the Drawdown Request submitted by the Co-Borrowers on
behalf of each Lender. Unless otherwise agreed by the Facility Agent, the
Drawdown Request, once accepted by the Facility Agent, shall be irrevocable and
binding on the Co-Borrowers. The Co-Borrowers shall reimburse each Lender, on
demand of the Facility Agent, for any costs or losses incurred by the Lender
arising from its failure to extend the facility requested by the Co-Borrowers,
in part or in whole, in the event that any conditions precedent cannot continue
to be satisfied or other conditions precedent to the Drawdown cannot be
satisfied provided that the Lender shall provide supporting documents or
evidence to prove its costs and losses.


4.
Drawdown Method



(1)
Once the Drawdown Request is accepted, the Facility Agent shall give a written
notice to each Lender at least two (2) Business Days prior to the Drawdown Date,
stating the Commitment Amount based on its Commitment Fraction and the requested
date of Drawdown. Each Lender shall deposit or remit the Commitment Amount in
immediately available funds to the account designated by the Facility Agent not
later than 12:00 noon on the



10

--------------------------------------------------------------------------------





Drawdown Date for the Facility Agent to remit or deposit the same to the Share
Swap Closing Account (with respect to the consideration for Share Swap and any
related transaction costs of MST) or to the account designated by Inotera (with
respect to the working capital for Inotera). It shall be deemed that the
Co-Borrowers have received the requested Drawdown amount once the Facility Agent
has remitted/deposited the funds to the abovementioned relevant accounts.


(2)
Any Lender that is unable to make available the funds as agreed hereunder shall
notify the Facility Agent in writing no later than 12:00 noon on the first (1st)
Business Day prior to the Drawdown Date. Once receiving such notice, the
Facility Agent shall immediately notify the Co-Borrowers. Unless the Facility
Agent shall have been notified by any Lender prior to Drawdown Date that such
Lender does not intend to make available the funds, the Facility Agent may
assume that the Lender will make available the funds as agreed hereunder, and
the Facility Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation) make available the funds to the
Co-Borrowers on time. Notwithstanding the foregoing, the Facility Agent shall
not be obligated to make available or advance the funds to the Co-Borrowers on
behalf of any Lender before the Facility Agent actually receives the funds as
agreed hereunder from such Lender. If such funds are not in fact made available
to the Facility Agent or remitted to the account designated by the Facility
Agent and the Facility Agent has made available same to the Co-Borrowers, the
Co-Borrowers shall return such funds to the Facility Agent as requested by the
Facility Agent from time to time. The Co-Borrowers shall also pay the interest
from the Drawdown Date to the date the Facility Agent actually receives the
refund at the highest overnight interbank call-loan rate after close of business
on the Drawdown Date appearing on Reuters screen PIBC page ("PIBC Rate"). If the
PIBC Rate is unavailable for any reason, the Co-Borrowers shall reimburse the
Facility Agent its funding costs as notified by the Facility Agent provided that
the Facility Agent shall provide evidence to prove its funding costs.



(3)
Failure by any Lender to make available the funds as agreed hereunder shall not
relieve such Lender's other obligations hereunder and shall not relieve the
Co-Borrowers' obligations hereunder. However, neither the other Lenders nor the
Agent Banks shall be liable for the obligations of such defaulting Lender. If
the Lender's failure to make available the funds as agreed hereunder is
attributable to such Lender, the defaulting Lender shall reimburse the
Co-Borrowers: (a) overnight interbank interest paid to the Facility Agent at the
abovementioned PIBC Rate (if the PIBC Rate is unavailable for any reason, the
funding costs as informed by the Facility Agent) (if the Co-Borrowers have paid
the interest); and (b) additional costs and expenses incurred by the
Co-Borrowers arising from the defaulting Lender's failure to make available the
funds which causes the Co-Borrowers to obtain the financing at an interest rate
higher than the interest rate hereunder provided that the Co-Borrowers shall
provide evidence to prove its costs and expenses.



5.
Discretion over Drawdown Amount



In the event that the Co-Borrowers request a Drawdown of the Facility Amount in
accordance with the terms of this Agreement, each Lender's Commitment shall be
made available based on each Lender's Commitment Fraction. However, if it is
unable to make available the funds in strict compliance with each Lender's
Commitment Fraction due to technical issues, the funds to be made available by
each Lender shall be determined by the Facility Agent based on its reasonable
judgment, and none of the Co-Borrowers and the Lenders shall raise any
objection.


6.
Conditions Subsequent to Drawdown



(1)
MST shall, within five (5) Business Days from the Drawdown Date, create a share
pledge over the Pledged Shares owned by it with the maximum secured amount in
favor of the Collateral Agent in accordance with Section 11.3 hereof and
complete the relevant procedure to create the pledge.



(2)
Inotera shall, before the termination or expiration (without renewal) of the
Existing Insurance over the Fab, Machinery and Equipment, name the Collateral
Agent and Inotera as the joint loss payee of the relevant insurances and execute
a letter of authorization to the insurance company agreeing that the insurance
proceeds shall be remitted to the Repayment Accounts in accordance with Section
11.5(2). Inotera shall also deliver originals of certificates of insurance and
originals or certified copies of the certificate for payment (or other
evidencing documents) to the Collateral Agent in accordance with Section
11.5(2).



(3)
Inotera shall, within 6 months from the Drawdown Date, create and perfect a
first priority chattel mortgage over the Second Batch of Machinery and Equipment
with the maximum secured amount in favor of the Collateral Agent in accordance
with Section 11.2 hereof and complete the relevant mortgage registration.



11

--------------------------------------------------------------------------------







Article 4 Interest, Fees and Ensured Benefits


1.
Interest

The Co-Borrowers shall pay interest on the Outstanding Principal Amount in the
following manners:


(1)
Interest Rate



The interest rate shall be the Reference Rate plus 2.05% per annum, and shall be
adjusted on each Interest Adjustment Date.


(2)
Interest Period and Payment Deadline



Interest Period shall have the meaning set forth in Section 1.1(33). The
Co-Borrowers shall pay the interest accrued for the preceding Interest Period on
the commencement day of each Interest Period.


(3)
Taxes



The statutory business tax imposed on interest and stamp tax shall be borne by
the Co-Borrowers.


(4)
Interest Calculation Basis



Interest shall be calculated on the basis of a year of 365 days and actual
number of days elapsed.


2.
Arrangement Fees to Mandated Lead Arrangers and Agency Fee to Agent Banks



The Co-Borrowers shall pay arrangement fees to the Mandated Lead Arrangers for
their arrangement of syndication of the facility and agency fees to the Facility
Agent (for management of matters hereunder), the Collateral Agent (for
management of Collateral) and the Document Management Agent (for management of
relevant documents hereunder). The amount and payment method shall be separately
agreed upon by the Co-Borrowers, the Mandated Lead Arrangers, the Facility
Agent, the Collateral Agent and the Document Management Agent.


3.
Calculation of Interest Rates and Fee Rates



Interest rates and fee rates under this Agreement expressed as a percentage (%)
shall be rounded off to the nearest fourth decimal point.


Article 5 Repayment and Payment


1.
Repayment



(1)
The Co-Borrowers shall repay the Outstanding Principal Amount as at the
expiration of the drawdown period in six (6) equal installments with the first
one being repaid on the date falling thirty (30) months after the Drawdown Date
and thereafter at intervals of six (6) months, provided that in any event all of
the Outstanding Balance shall be fully repaid by the Co-Borrowers on the Final
Maturity Date.



(2)
Any and all indebtedness incurred by any of the Co-Borrowers under this
Agreement, individually or jointly, shall be their joint and several obligations
in accordance with Article 272 of the ROC Civil Code where the Co-Borrowers
shall be jointly and severally liable for such indebtedness in accordance with
applicable laws, regardless of the amount actually drawn by a Co-Borrower, the
advance is making available to the account of which Co-Borrower, the actual use
of advance or which part of the indebtedness is due but unpaid. However,
Inotera's joint and several liabilities for the indebtedness incurred by MST
will only commence once Inotera has become MST's wholly owned subsidiary on the
Share Swap Record Date. The discharge of any of the Co-Borrowers' liabilities
hereunder or the grant of grace period to or other arrangement agreed by the
Lenders in respect of one of the Co-Borrowers shall not affect the liabilities
of the other Co-Borrower hereunder.



2.
Voluntary Prepayment



The Co-Borrowers shall not prepay the Outstanding Principal Amount, in whole or
in part, unless the following


12

--------------------------------------------------------------------------------





requirements are all fulfilled:


(1)
The Co-Borrowers shall have given to the Facility Agent a written notice not
less than ten (10) Business Days prior to the date of prepayment;



(2)
Unless the Co-Borrowers prepay all of the Outstanding Principal Amount in full
or the Facility Agent otherwise agrees in writing, the prepayment shall be in
minimum amount of NT$150,000,000 and in integral multiples of NT$150,000,000;
and



(3)
The date of prepayment shall be an Interest Payment Date or a repayment date set
forth in Section 5.1(1), and all due and payable interest, expenses and other
payable amount shall concurrently be fully paid by the Co-Borrowers together
with the prepaid principal.



Any prepayment in violation of the above provisions shall be subject to a
penalty in an amount equal to point one per cent. (0.1%) of the prepaid
principal amount. The Facility Agent will calculate the amount of the penalty
and notify the Co-Borrowers of the same. The Co-Borrowers shall pay the Facility
Agent the penalty along with the prepaid amount on the prepayment date and the
Facility Agent will then distribute it to each Lender.


3.
Mandatory Prepayment



All the following proceeds received by the Co-Borrowers shall be used to repay
the Outstanding Principal Amount, in part or in whole:


(1)
proceeds from sale of any Collateral in accordance with this Agreement and the
Security Documents (after deduction of the relevant transaction costs); and



(2)
property insurance proceeds (except for the proceeds permitted to be used for
repair or replacement of damaged or destroyed Collateral).



4.
Provisions Applicable to Prepayment



(1)
Any notice of prepayment given by the Co-Borrowers under the provisions of this
Agreement shall be irrevocable and the Co-Borrowers shall be bound to make a
prepayment in accordance therewith; and



(2)
Prepayment shall be applied against repayment installments set forth in Section
5.1 in the inverse order of maturity.



5.
Proportional Repayment



Unless otherwise provided in this Agreement, the Outstanding Principal Amount of
each Lender shall be reduced by the amount so repaid or prepaid by the
Co-Borrowers in proportion to the Risk Sharing among the Lenders. If the
Outstanding Principal Amount of each Lender cannot be precisely reduced in
proportion to the Risk Sharing among the Lenders, the distribution shall be
determined by the Facility Agent based on its reasonable judgment; the
Co-Borrowers and each Lender shall not raise any objection.


Article 6 Change of Law


1.
Legality



(1)
If prior to the providing of the facility, due to change of law, it will become
unlawful for any of the Lenders to maintain or perform its obligations
hereunder, the Lender shall so notify the Facility Agent immediately and the
Facility Agent, upon receipt of the notice, shall immediately notify the
Co-Borrowers of the same where upon (a) the Lender shall have no obligation to
maintain or advance the relevant loan before the end of the unlawful situation
(and the Lender shall be obligated to provide the loan if the unlawful situation
no longer exists before the expiry of the drawdown period); and (b) the
Commitment Fraction and the Commitment of other Lenders shall remain unchanged.



(2)
If after the providing of the facility, due to change of law, it is deemed or
will be deemed unlawful for any of the Lenders to maintain the specific
facility, the Lender shall so notify the Facility Agent immediately and the



13

--------------------------------------------------------------------------------





Facility, upon receipt of the notification, shall immediately notify the
Co-Borrowers of the same, whereupon the Co-Borrowers shall as soon as possible
but no later than the expiry of the period permitted by law prepay the
Outstanding Principal Amount owed to the Lender together with interest accrued
thereon to the date of prepayment and any other sum payable hereunder to the
Lender. However, the provisions of Section 5.02 do not apply if the Co-Borrowers
prepay in accordance with this Section 6.01(2).


(3)
If the unlawfulness described above is attributable to the Lender concerned, the
Lender shall arrange to obtain for the Co-Borrowers substitute facility with
terms equivalent to this Agreement, and shall indemnify the Co-Borrowers against
the additional cost and expense arising from prepaying the Facility in
accordance with Section 6.1(2) (provided that the Co-Borrowers shall provide
relevant document or proof evidencing such additional cost and expense).



(4)
If the unlawfulness described above is not attributable to the Lender concerned,
the Lender shall discuss with the Co-Borrowers in good faith and, to the extent
permitted under applicable laws and on a reasonable effort basis, arrange or
assist the Co-Borrowers to obtain other substitute facility in a way practicable
in the then-current market. Notwithstanding the above, the Lender shall have no
responsibility to ensure the availability of such substitute facility.



(5)
If any of the Lenders fails to provide the Facility under this Agreement for any
other reason, and the failure to provide the Facility is attributable to the
Lender, such Lender shall arrange for the Co-Borrowers the substitute facility
with terms equivalent to this Agreement and shall indemnify the Co-Borrowers
against the additional cost so incurred by the Co-Borrowers from obtaining
substitute facility at the interest rate higher than that of this Agreement and
the relevant additional expense (provided that the Co-Borrowers shall provide
relevant document or proof evidencing such additional cost and expense).
Notwithstanding the above, if the failure to provide facility is not
attributable to the Lender, the Section 6.1(4) shall apply mutatis mutandis.



2.
Increase in the cost; change of law, taxation and other deductions



(1)
In the event that, due to the change in laws or in the interpretation of laws by
the authorities, or in compliance with the authorities' instruction or
requirement, (a) any of the Lenders is required to pay any other tax in addition
to the tax payable for the transactions hereunder, or the tax rate or the tax
base in respect of the payment by the Co-Borrowers hereunder has changed (except
for the change of the net income tax rate under the law of the ROC or the
jurisdiction where the Lenders are incorporated); (b) there is an increase or
change in applicable reserve, special deposit or similar requirement in respect
of this Transaction or any of the forgoing becomes applicable to this
Transaction; or (c) the Lenders' cost of providing facility or maintaining
facility increases or the amount receivable by the Lenders hereunder reduces,
and in each case the aforesaid increase or reduction would, as reasonably
determined by the Lenders, make the Lenders lose or become unable to receive the
benefit of the transaction under this Agreement that the Lenders have received
or anticipate to receive, the Co-Borrowers shall, upon demand by the Facility
Agent, pay such additional amount to the Facility Agent which shall in turn pay
each Lender. When making the aforesaid request through the Facility Agent, the
Lenders concerned shall provide relevant supporting documents or proof
evidencing the increase of costs or the reduction of benefits.



(2)
The Co-Borrowers shall not make any withholding or deduction from the amount
payable to the Lenders under this Agreement. Except for any taxes to be borne by
the Lenders or the Agent Banks under this Agreement, if the Co-Borrowers are
required by the laws or regulations to make any withholding or deduction from
any payment under this Agreement, the Co-Borrowers shall pay such additional
amount as will ensure that the amount to be actually received by the Lenders or
the Agent Banks after the withholding (including withholding in respect of the
additional amount paid by the Co-Borrowers under this Section 6.2(2)) will be
equivalent to the full amount which they will receive as if no such withholding
or deduction had been required.



(3)
All taxes and expenses arising from the execution or registration of this
Agreement, Security Documents or other relevant documents now or in the future
shall be borne by the Co-Borrowers. If the Mandated Lead Arrangers, the Agent
Banks and/or the Lenders have paid any such tax or expense, the Co-Borrowers
shall pay the full amount to the Facility Agent within five (5) Business Days of
receiving the notice (with the receipt, certificate or related proofs of the
aforementioned tax or expense) for the Facility Agent to forward the payment to
the relevant Mandated Lead Arrangers, Agent Banks and/or the Lenders, and the
Co-Borrowers shall pay the interest on the advanced amount at the Compensatory
Interest Rate as of the advance date (on a floating basis) for the number of
days from the advance date to the repayment date on the basis of a year of 365
days. Business tax and stamp tax thereof shall be borne by the Co-Borrowers.



14

--------------------------------------------------------------------------------







(4)
The Co-Borrowers shall provide the original of the payment receipts for
withholding tax or deducted amount or the copies certified to be identical with
the originals to the Facility Agent within thirty days of paying any withholding
tax or making any deduction. If the Co-Borrowers make a request through the
Facility Agent, the relevant Lenders shall provide the receipts to the
Co-Borrowers regarding the taxes paid by the Lenders which have been reimbursed
by the Co-Borrowers.



(5)
If the Facility Agent is required by laws to deduct or withhold any tax from any
payment to any Lender under this Agreement or Security Documents, the
Co-Borrowers shall, as notified by the Facility Agent, pay such additional
amount to the Facility Agent on the payment date for distribution to the Lenders
so that the amount to be actually received by the Lenders after all necessary
deduction and withholding will be equivalent to the amount which they will
receive as if no such deduction or withholding had been required.



(6)
The Co-Borrowers' agreement and obligations under Paragraph 2 of this Article
shall survive the Contract Period, provided that the agreement and obligations
under each Paragraph of this Article shall solely be borne by MST before Inotera
becomes a 100% subsidiary of MST on the Share Swap Record Date.



3.
Bail-in Regime for European Economic Area ("EEA") Banks



Each party to this Agreement understands that:


(1)
Any Lender that is a bank incorporated under the laws of any EEA Member States
(the "EEA Bank") shall, in addition to complying with the laws and regulations
of the country in which it is incorporated, be subject to the supervision and
regulation of the relevant Supervisory Authorities in the European Union (as
defined below) for any of its activities and be in compliance with any laws and
regulations stipulated by such Supervisory Authorities. Pursuant to Article 55
of Directive 2014/59/EU and its relevant laws and regulations, if an EEA Bank
faces financial difficulties or fails to perform its contractual liabilities, a
Supervisory Authority is empowered to exercise the Write-down and Conversion
Powers delegated by applicable laws and regulations, and to take the Bail-in
Action (as defined below) against such EEA Bank, including without limitation:
(a) a reduction, in full or in part, in the principal amount and interest amount
of the liabilities of such EEA Bank, (b) a conversion of all, or part of, any
such liability into shares or other instruments representing equities issued by
such EEA Bank; (c) a cancellation of any such liability, and/or (d) a variation
of any term of the agreement in relation to any such liability to the extent
necessary to give effect to the Bail-in Action.



(2)
The Bail-in Action that the Supervisory Authorities take under their respective
authority is binding upon all the counterparties of such EEA Bank and shall
prevail over the terms of the relevant contracts and agreement signed with the
counterparties.



(3)
For the purpose of this Section 6.3:



(a)
"EEA Member States" shall mean each EU member state, Iceland, Liechtenstein and
Norway.



(b)
"Supervisory Authorities" shall mean the competent authorities empowered to
exercise the Write-down and Conversion Powers under Article 55 of Directive
2014/59/EU and its relevant laws and regulations.



(c)
"Bail-in Action" shall mean each of the relevant measures adopted by the
relevant Supervisory Authorities under their delegated authorities (i.e., the
Write-down and Conversion Powers).



(d)
"Write Down and Conversion Powers" are detailed in the mechanism/plan and laws
and regulations in connection with resolving/dealing with the debt problem of
financial institutions stipulated by EU Member States under EU regulations
(i.e., Article 55 of Directive 2014/59/EU) and its relevant laws and
regulations.



The Co-Borrowers, the Agent Banks and each of the Lenders confirm that they have
understood the provisions of this Section 6.3 and agree that this Agreement
shall be subject to the aforementioned Bail-in Action.




15

--------------------------------------------------------------------------------





Article 7 Other Expenses and Taxes


1.
Expenses



The Co-Borrowers shall reimburse the Mandated Lead Arrangers or the Agent Banks
within five (5) Business Days upon request all reasonable costs, expenses, and
fees incurred from arranging the facility of this Transaction, assembling the
Lenders, negotiating, preparing and executing this Agreement, the Security
Documents and any other documents required under this Agreement, modifying or
amending this Agreement, the Security Documents or any other documents required
under this Agreement to which they are parties, or seeking consent and waiver of
right (including but not limited to reasonable attorney's fees and advanced
fees, audit fees of CPA engaged for the benefit of the Lenders, other advanced
fees, fees for creating or acquiring pledge or other Security Interests, legal
fees related to this Transaction before execution of this Agreement and etc.),
which costs, expenses, and fees shall be borne by the Co-Borrowers no matter
they were incurred prior to the execution of this Agreement or during its
duration period or whether this Transaction has been completed. However, such
costs, expenses, and fees shall be solely borne by MST before Inotera becomes a
100% subsidiary of MST on the Share Swap Record Date.


2.
Execution Expenses



All costs, expenses and fees (including but not limited to the reasonable
attorney's fees, court fees, fees for obtaining enforcement title, fees for
compulsory execution, fees for participation in distribution, arbitration fees,
and fees arising from a settlement before the court or out-of-court or execution
of settlement agreement and other advanced fees) incurred by the Agent Banks and
the Lenders as a result of making a claim for or collecting any due indebtedness
under this Agreement or any Security Documents or preserving or exercising their
rights under this Agreement and Security Documents (including but not limited to
participation in bankruptcy, liquidation, reorganization or other legal
procedures involving the Co-Borrowers or any other party; or raising objection
to or defensing against requests or claims regarding this Agreement or Security
Documents made by any other party against the Co-Borrowers) shall be borne by
the Co-Borrowers, unless the Co-Borrowers have obtained a favorable judgment or
arbitration award under the legal proceeding concerned, in which case the
aforesaid fees arising from such legal proceedings shall be borne by the party
as determined by the relevant judgment or arbitration award.


3.
Expense sharing



If the Co-Borrowers fail to pay the execution expenses provided in Section 7.2,
the Facility Agent may request the relevant Lenders to pay the execution
expenses in advance on a pro rata basis according to their Risk Sharing Ratio
and may take the necessary actions only after it has actually received the
amount. If the relevant Agent Banks advance such execution expenses, the Lenders
shall repay such advances to the Facility Agent promptly when notified by the
Facility Agent (for the Facility Agent to transfer those amounts to relevant
Agent Banks), or the Facility Agent may deduct such amounts from the payments to
be distributed to each Lender.


4.
Taxation



Except for the income taxes payable by the Lenders on their income and otherwise
agreed under this Agreement, all existing and future taxes imposed by the
Republic of China on payments to be paid by the Co-Borrowers pursuant to this
Agreement or related documents shall be borne by the Co-Borrowers.


5.
Tax Credit or Allowance



If the Co-Borrowers are of the reasonable opinion that a tax credit or allowance
resulting solely and directly from payment by the Co-Borrowers under this
Agreement is available under applicable ROC tax laws and regulations and that
applying for such tax credit or allowance will not adversely affect the Agent
Banks/Lenders or result in the Agent Banks/Lenders incurring any cost (other
than a cost reimbursable pursuant to this Section 7.5) or loss, the Co-Borrowers
may by notice in writing to the Facility Agent request the Facility
Agent/Lenders to and the Facility Agent/Lenders shall apply to the ROC Tax
Authority for such tax credit or allowance. The Co-Borrowers shall promptly upon
demand by the Facility Agent reimburse the Facility Agent/Lenders for all
reasonable costs and expenses incurred by them in preparing, filing and
attending to such application. In the event that the Agent Banks/Lenders
actually receives the benefit of a tax credit or allowance resulting solely and
directly from payment by the Co-Borrowers under this Agreement, the Agent
Banks/Lenders shall pay to the Co-Borrowers such part of that benefit as in the
opinion of the Agent Banks/Lenders will leave them (after such payment) in no
more and no less favourable position than they would have been if the
Co-Borrowers had not been required under this Agreement to make payment on
account of any deduction or withholding, provided


16

--------------------------------------------------------------------------------





always that the Agent Banks/Lenders:


(1)
have an absolute discretion as to the order and manner in which they employs or
claims tax credits and allowances available to them; and



(2)
not be obliged to disclose to the Co-Borrowers any information regarding their
tax affairs or tax computations.



6.
Co-Borrowers' obligation to repay disbursements



The Lender or the Agent Banks are not obligated to advance any fees, taxes or
expenses for the Co-Borrowers. However, if any of the Lenders or the Agent Banks
advances such fees, taxes or expenses, it shall notify the Co-Borrowers. The
Co-Borrowers shall repay the full amount to the Facility Agent within five (5)
Business Days of receiving the notice from the Lender or relevant Agent Bank for
its transfer of such amount to the relevant Agent Bank and/or Lender, and the
Co-Borrowers shall pay the interest on the advanced amount at the Compensatory
Interest Rate as of the advance date (on a floating basis) for the number of
days from the advance date to the repayment date on the basis of a year of 365
days. Business tax and stamp tax shall be borne by the Co-Borrowers.


Article 8 Evidence of Payment and Debt


1.
Payment Made by the Co-Borrowers



Unless otherwise provided under this Agreement, all payments to be made by the
Co-Borrowers shall be made to the Facility Agent; otherwise such payments will
be invalid repayments. In addition, the Co-Borrowers shall remit or deposit
immediately available funds to the account designated by the Facility Agent by
12:00 PM on the applicable due date or make payment by other payment instruments
as agreed by the Facility Agent. For payments made by remitting or depositing
funds into the account, the repayment shall be effective upon the amount arrive
to the account designated by the Facility Agent; for payments made by means
other than remittance or deposit, repayment shall be effective when the Facility
Agent actually receives the payments. Unless otherwise provided in this
Agreement, the Facility Agent shall, distribute each of the above mentioned
payments received from the Co-Borrowers to the accounts designated by each
Lender in advance on a pro rata basis according to the Risk Sharing Ratio as
soon as possible.


2.
Order of Discharge



If any amount received by the Facility Agent from any of the Co-Borrowers is
less than the payable amount, the Facility Agent is entitled to apply such
payment in the following order: (1) Firstly, to pay the Agent Banks the expenses
not paid by the Co-Borrowers or the relevant Lenders that have been incurred by
the Agent Banks in exercising their rights under this Agreement and or other
relevant documents; (2) Secondly, to pay the fees, penalty and interests which
shall be paid by the Co-Borrowers to the Lenders or the Agent Banks but remain
unpaid (including Agent Banks' fees); (3) Thirdly, to pay the Outstanding
Principal Amount; (4) Fourthly, depending on the nature of the amount, for the
Agent Banks to distribute such amount in accordance with the terms hereunder (or
as determined by the Agent Banks in the absence of such terms) based on each of
the relevant Lenders' Risk Sharing Ratio.


3.
Order of Payment



Unless otherwise provided in this Agreement, when the Facility Agent receives
from the Co-Borrowers any amount which shall be distributed to the Lenders, the
Facility Agent shall distribute such amount to the Lenders when it actually
receives such amount and in accordance with this Agreement. The Lenders shall
use the amount to settle the Co-Borrower's debt owed to the Lenders in the order
of settlement pursuant to this Agreement and the applicable laws and
regulations. If such payment is insufficient to repay all amounts payable to the
Lenders under a certain item, the Facility Agent shall distribute such amount
based on each Lender's Risk Sharing Ratio.


4.
Refunds



If the Facility Agent distributes to a Lender an amount which the Facility Agent
should receive but has not actually received from the Co-Borrowers, such Lender
shall on demand promptly refund such amount to the Facility Agent together with
interest thereon for the relevant period (at the rate per annum certified by the
Facility Agent to represent its cost of funding such amount for such period). If
the Facility Agent distributes to a Lender an amount which is required to be
returned to the Co-Borrowers, such Lender shall on demand promptly refund such
amount to the Facility Agent together with such interest thereon calculated at
the call loan rate displayed on the PIBC page (under the circumstance that there


17

--------------------------------------------------------------------------------





are interest payable).


5.
Adjustment of Payment Due on Non-Business Days



Unless otherwise provided under this Agreement, if any payment becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the subsequent Business Day and if such payable amount is principle, the
calculation of the interest payable thereon shall also be adjusted accordingly
to the preceding day of the payment day; however, if the above would cause the
maturity date of any payment be extended to the next month, such payment shall
be made on the preceding Business Day of its original maturity date and if such
payable amount is principle, the calculation of the interest payable thereon
shall also be adjusted accordingly to the preceding day of the payment day.


6.
Credit Records



The Facility Agent shall establish and keep the credit records of the
Co-Borrowers with details of Drawdown of the Facility Amount and payment by the
Co-Borrowers. All details of payments payable but unpaid by the Co-Borrowers,
unless the Co-Borrowers can prove errors in such records, shall be subject to
such records. If any negotiable instruments or other certificates of debt
provided by the Co-Borrowers to the Facility Agent/Collateral Agent pursuant to
this Agreement is lost, damaged or destroyed, the Co-Borrowers agree to sign
documents, issue new negotiable instruments or certificate of debt in accordance
with the Facility Agent/Collateral Agent's records to the he Facility
Agent/Collateral Agent and the Co-Borrowers shall assist the Facility
Agent/Collateral Agent in completing the loss report and stop payment procedures
as required by the applicable laws and regulations.


7.
Certificate Conclusive and Binding



If any provision of this Agreement stipulates that the Facility Agent or a
Lender may specify or confirm the amount payable by the Co-Borrowers or the
interest rate, the evidencing documents issued by the Facility Agent or the
Lender in connection with such amount or interest rate shall, in the absence of
error and to the extent permitted by law, be a conclusive evidence binding on
the Co-Borrowers.


Article 9 Representation


1.
Representations



Unless otherwise agreed in this Agreement, the Co-Borrowers represent to the
Lenders, Lead Managers and the Syndicate Banks that as of the date of this
Agreement and the date on which the Co-Borrowers submit the Drawdown Request:


(1)
Corporate Existence



The Co-Borrowers are duly organized and validly existing as a company under the
laws of its incorporation (the registered address thereof as aforementioned),
and have full corporate capacity and power to own its assets and to carry out
its business.


(2)
Corporate Power



The Co-Borrowers have full corporate authority and power to execute and deliver
this Agreement and the Security Documents and related documents to which they
are parties and to perform their obligations thereunder, and have obtained all
necessary corporate resolutions, approval or consent to execute, deliver and
perform this Agreement and the Security Documents and related documents to which
they are parties. Such resolutions, approval and consent have not been revoked
and remain in full force and effect.


(3)
Binding Obligations



This Agreement constitutes legal, valid and binding obligations of the
Co-Borrowers which are enforceable in accordance with the terms therein. The
Security Documents and other related documents to which the Co-Borrowers are
parties will, upon the execution and delivery thereof, constitute legal, valid
and binding obligations of the Co-Borrowers which are enforceable in accordance
with the terms therein. However, this Section 9.1.3 is subject in each case to
any applicable reorganization, bankruptcy, insolvency or similar laws in effect
generally restricting the Lenders' rights and remedies, and the qualifications
or exclusions as provided in the legal opinion issued by the legal counsel of
the Lenders in accordance with Section 3.1(14)(a).


18

--------------------------------------------------------------------------------







(4)
No Violation of Laws



(a)
Neither the execution and delivery of this Agreement and the Security Documents
and other related documents by the Co-Borrowers to which they are parties nor
the performance by the Co-Borrowers of any of their obligations or the exercise
of any of their rights hereunder or thereunder will (i) conflict with or result
in a breach of any law, regulation, order, authorization, or agreement or the
obligation thereunder; (ii) conflict with or result in violation of the
constitutional document or the related documents of each of the Co-Borrowers;
(iii) result in violation of any limitation which the Co-Borrowers shall have
abided by; or (iv) exceed the authority of the representative(s) of each of the
Co-Borrowers.



(b)
Neither the execution and delivery of this Agreement and the Security Documents
and other related documents by the Co-Borrowers to which they are parties nor
the performance by the Co-Borrowers of any of their obligations or the exercise
of any of their rights hereunder or thereunder will not result in a breach of
the Co-Borrowers' other contracts or a default thereunder. However, this Section
9.1(4)(b) does not apply to any breach or default which does not have material
adverse effect on the ability of the Co-Borrowers and the Guarantor (taken as a
whole) to perform their obligations under this Agreement and the Security
Documents and related documents to which they are parties.



(5)
No Event of Default



There has been no Event of Default or prospective Event of Default which has
occurred or is continuing.


(6)
Government Approvals



(a)
The Co-Borrowers have obtained all necessary consent, approval or authorization
of or registration with any governmental authority which is required in
connection with the execution and delivery of this Agreement and the Security
Documents and related documents to which the Co-Borrowers are parties.



(b)
The Co-Borrowers have obtained all necessary consent, approval or authorization
of or registration with any governmental authority which is required in
connection with the performance and observation of this Agreement and the
Security Documents and related documents to which the Co-Borrowers are parties.
However, this Section 9.1(6)(b) does not apply to the failure to obtain the
aforementioned consent, approval, authorization or registration that does not
have material adverse effect on the ability of the Co-Borrowers and the
Guarantor (taken as a whole) to perform their obligations under this Agreement
and the Security Documents and related documents to which they are parties.



(7)
No Filing or Registration



Except for the registration and registration fees in connection with the real
estate mortgage and chattel mortgage as set forth in Article 11 in accordance
with the laws of the ROC, under the laws of the ROC, it is not necessary in
order to ensure the validity, enforceability or admissibility in evidence in
proceedings of this Agreement and the Security Documents and related documents
to which the Co-Borrowers are parties that this Agreement or any Security
Documents be filed or registered with any governmental authority in the ROC or
elsewhere or that any tax or fees be paid in respect thereof. However, this
Section 9.1(7) does not apply if the filing, registration or payment become
necessary due to the change of laws after the Drawdown Date and the
Co-Borrowers, the Guarantor and the collateral provider have fulfilled the
relevant requirements under the new laws to ensure the validity, enforceability
or the admissibility into evidence in proceedings of this Agreement, any
Security Documents or other related documents.


(8)
No Litigations



(a)
Save for those disclosed to the Mandated Lead Arrangers prior to the date of
this Agreement, no litigation, non-litigation, arbitration, administrative
appeal, administrative proceeding, compulsory enforcement procedures or any
other similar legal procedures are currently taking place or pending and, to the
knowledge of the Co-Borrowers, threatened against the Co-Borrowers or any of its
assets or business. However, this Section 9.1(8)(a) does not apply to any such
legal procedures as aforementioned which do not have material adverse effect on
the ability of the Co-Borrowers and the Guarantor (taken as a



19

--------------------------------------------------------------------------------





whole) to perform their obligations under this Agreement and the Security
Documents and related documents to which they are parties.


(b)
The Co-Borrowers do not file or has being filed or proceeded with any
reorganization, bankruptcy, reconciliation under the Bankruptcy Act,
dissolution, suspension of business, liquidation, bail-out, debt negotiation,
settlement proceeding or other similar legal procedures which may have a
material adverse effect on their financial condition, property or business, and,
to the knowledge of the Co-Borrowers, no any such proceedings will be filed
shortly or is pending.



(9)
Compliance



The Co-Borrowers do not violate any law, regulation, order, authorization,
agreement or obligation applicable to each of them. However, this Section 9.1(9)
does not apply to any such violations which does not have material adverse
effect on the ability of the Co-Borrowers and the Guarantor (taken as a whole)
to perform their obligations under this Agreement and the Security Documents and
related documents to which they are parties.


(10)
Financial Statement



The most recent audited financial statements of the Co-Borrowers (for the
avoidance of doubts, for MST, except for the financial statements prepared at
the end of the fiscal year after the Share Swap Record Date, its financial
statements are not required to be audited by the CPA) are prepared in accordance
with applicable laws and regulations and generally accepted accounting
principles as prescribed by the relevant authorities applied on a consistent
basis and fairly represent the financial position of the Co-Borrowers as of the
end and during the period of, and the results of their operations for, the
financial period to which they relate and, unless otherwise notified by the
Co-Borrowers in writing to the Facility Agent, as of the end of such period the
Co-Borrowers did not have any significant liabilities (contingent or otherwise)
or any unrealized or anticipated losses which are not disclosed by or reserved
against in, such financial statements or the footnotes thereof.


(11)
No Misleading Information



The Co-Borrowers do not make any untrue representations on the material facts in
this Agreement, the Security Documents and other related documents to which they
are parties or any documents submitted to the Lenders in connection with this
Agreement, and do not omit any material facts which may create any misleading
results in the representations or the documents.


(12)
Correctness of Disclosed Information



The content of all the documents (other than projection and estimates) provided
by the Co-Borrowers to the Lenders for this Transaction prior to the date of
this Agreement are true, correct and complete in all material aspect. All
projection and estimates in such documents were made by the Co-Borrowers
reasonably and carefully based on the relevant facts and circumstances and in
the Co-Borrowers' opinion, such projection and estimates are reasonable. To the
knowledge of the Co-Borrowers, all facts which might materially affect such
documents, projection and estimates have been disclosed to the Lenders. However,
the Lenders, the Mandated Lead Arrangers and the Agent Banks acknowledge that
any such projection or estimates may vary from actual results.


(13)
Taxes



Save for those under the relevant administration remedy proceedings in
accordance with laws or regulations, the Co-Borrowers have filed all tax return
and paid taxes in a timely manner. However, this Section 9.1(13) does not apply
to any such failure to file tax return or pay taxes in a timely manner which
does not have material adverse effect on the ability of the Co-Borrowers and the
Guarantor (taken as a whole) to perform their obligations under this Agreement
and the Security Documents and related documents to which they are parties.


(14)
Legal Title of the Collateral



The Co-Borrowers have the complete and legal ownership or other legal rights on
the Collateral provided to the Security Agent. There has been no other lien or
encumbrances in favor of other person, lease (other than the Permitted Lease) or
other circumstance that may affect the exercise of the mortgage. The Collateral
is free of defect in title, and the Co-Borrowers may create security interest on
the Collateral in favor for the Security Agent


20

--------------------------------------------------------------------------------





in accordance with the terms hereof.


(15)
Pari Passu Ranking



The unsecured payment obligations of the Co-Borrowers owed to the Lenders under
this Agreement and the Security Documents and other related documents to which
they are parties rank pari passu with their unsecured and unsubordinated
indebtedness, except for indebtedness mandatorily preferred by law.


2.
Continuing Representation



Save for those representations and warranties made solely with reference to the
facts and circumstances as of specific date, the Co-Borrowers also represent and
warrant to the Lenders, the Agent Banks and the Mandated Lead Arrangers that the
foregoing representations under subsections (1) (except that the registered
address shall be the one actually registered after change from time to time) ,
(2), (3), (4), (6), (7), (8)(a), (9), (10), (13), (14) and (15) of Section 9.1
will be true and accurate after the Drawdown Date and throughout the continuance
of this Agreement with reference to the facts and circumstances subsisting from
time to time.


Article 10 Undertakings


1.
Affirmative Undertakings



The Co-Borrowers undertake and agree with the Lenders, Mandated Lead Managers
and the Agent Banks throughout the continuance of this Agreement that they
shall:


(1)
Use of Proceeds



Use the proceeds of the drawdown hereunder for the purpose as stated in Section
2.2 above. The Co-Borrowers shall maintain proper accounting system and keep
proper books and records and will record complete account of the proceeds of the
drawdown (including but not limited to the details of the use thereof) on a
consistent basis in conformity with all the accounting principles of laws or
regulations stipulated by the relevant competent authorities.


(2)
Continuity of Existence and Compliance with Laws



Maintain continuity of its existence and comply with all applicable laws and
orders unless such non-compliance with applicable laws and regulations will not
materially and adversely affect the ability of the Co-Borrowers and the
Guarantor (taken as a whole) to perform their obligations under this Agreement
and the Security Documents and other relevant documents to which they are
parties.


(3)
Financial Information



To provide the Document Management Agent with the following documents reviewed
or audited by the CPA reasonably recognized by the Document Management Agent:


(a)
MST's CPA-reviewed semi-annual consolidated financial reports within 5 Business
Days from 90 days after the end of the first half of each accounting year and
MST's CPA audited annual consolidated financial reports within five (5) Business
Days from 150 days after the end of each accounting year (in each case including
the balance sheets, statement of consolidated income, statement of cash flows
and statement of changes in equity). Before MST adjusts its accounting year to
be consistent with MTI (i.e. accounting year which starts from around September
1 and ends on around August 31), the accounting year in this Section 10.1(3)(a)
shall be MST's accounting year.



(b)
MTI's quarterly consolidated financial reports which shall be filed with the US
Securities and Exchange Commission ("SEC") within five (5) Business Days from 90
days after the end of the first half of each accounting year; and MTI's CPA
audited annual consolidated financial reports within five (5) Business Days from
150 days after the end of each accounting year.



(c)
When providing the abovementioned financial reports, the Co-Borrowers shall also
provide soft copy of such financial reports to facilitate the Document
Management Agent's distribution of the soft copy



21

--------------------------------------------------------------------------------





of the financial reports of MST and MTI to each Lender. The parties hereto
further agree that for any of the consolidated financial reports to be provided
by MTI in accordance with this Section 10.1(3)(c), if MTI has uploaded its
quarterly consolidated financial reports to the website designated by the SEC
from time to time, such consolidated financial reports of MTI shall be deemed to
have been provided by the Co-Borrowers and MTI in accordance with this Section
10.1(3)(c). The Co-Borrowers shall notify the Document Management Agent of the
website designated by the SEC for uploading the quarterly consolidated financial
reports in writing; if such website is changed and renewed, the Co-Borrowers
shall notify the Document Management Agent of the same from time to time.


If necessary for complying with applicable regulatory requirements in respect of
supervision and examination by the competent authority,, the Co-Borrowers shall
promptly upon the reasonable request of the Facility Agent and/or Document
Management Agent, provide the Document Management Agent with its financial
information and other information as requested including, but not limited to,
the Co-Borrower's financial, business, and operation conditions as well as major
shareholder structure and assets. The Document Management Agent is obliged to
keep the information so obtained in confidential.


(4)
Financial Covenant



(a)
Ensure MST will maintain the following financial ratios and requirement:



(i)
Leverage ratio (total debts/EBITDA): not higher than 5.50x in 2017 and 2018; and
not higher than 4.50x through 2019 to 2021.



(ii)
Tangible net worth (i.e., net worth minus intangible asset): not less than NT$ 4
billion in 2017 and 2018; not less than NT$ 6.5 billion in 2019 and 2020; and
not less than NT$ 12 billion from 2021.



The financial ratios and standards above shall be reviewed each half-year based
on the semi-annual and annual consolidated financial reports of MST provided in
accordance with Section 10.1(3)(a) and the definition of EBITDA described below.
When MST provides its financial reports to the Document Management Agent in
accordance with Section 10.1(3)(a), it shall also provide a certificate
certifying that there is no violation of the financial covenants (in the form of
Appendix 10) issued by the CFO or the CPA of MST. Such certificate shall also
specify the calculation method and result of the above financial ratios and
standards.


If MST fails to meet any of the above-stated financial ratio and requirements
but has improved to meet such financial ratio and requirements before the next
reviewing date, it would not be deemed as an Event of Default. However, the
interest rate for the Outstanding Principal Amount applicable to the
Co-Borrowers under this Agreement shall be 0.25% over the agreed applicable
interest rate during the period from the day the financial certificate submitted
by MST indicates that the agreed financial covenants are not complied to the day
of the issuance of the next certificate (which indicates that all financial
covenants have been complied). But if MST fails to improve to meet above-stated
financial ratio and requirements as of such next reviewing date, it would be
deemed as an Event of Default.


(b)
To ensure that MTI will maintain the following financial ratios and requirement:



(i)
Leverage ratio (total debts/EBITDA): not higher than 4.50x in 2016; not higher
than 3.50x in 2017; not higher than 3.00x in 2018 and 2019; and not higher than
2.50x in 2020 and 2021.



(ii)
Tangible net worth (i.e., net worth minus intangible asset): not less than US$9
billion in 2016 and 2017; not less than US$12.5 billion in 2018 and 2019; and
not less than US$16.5 billion in 2020 and 2021.



The financial ratios and requirements shall be reviewed each half-year quarterly
consolidated financial reports and annual consolidated financial reports of MTI
provided in accordance with Section 10.1(3)(b) and the definition of EBITDA
described below. When the Co-Borrowers provides the financial reports of MTI to
the Document Management Agent in accordance with Section 10.1(3)(b), the
Co-Borrowers shall also provide a certificate certifying that there is no
violation of the financial covenants (in the form of Appendix 1 of Guarantee)
issued by the CFO or the CPA of MTI. Such certificate shall


22

--------------------------------------------------------------------------------





also specify the calculation method and result of the above financial ratios and
standards.


If MTI fails to meet any of the above-stated financial ratio and requirements,
it would not be deemed as an Event of Default. However, the interest rate for
the Outstanding Principal Amount applicable to the Co-Borrowers under this
Agreement shall be 0.25% over the agreed applicable interest rate during the
period from the day the financial certificate submitted by MTI indicates that
the agreed financial covenants are not complied to the day of the issuance of
the next certificate (which indicates that all financial covenants have been
complied)


For avoidance of doubt, if MST and MTI both fail to meet the financial covenants
and thus the interest rate shall be increased in accordance with the above, the
required interest margin shall not be double counted. In other worlds, the
interest rate under such circumstance shall be the applicable interest rate for
the Outstanding Principal Amount agreed under this Agreement plus 0.25% per
annum.


(c)
For the purpose of reviewing the financial covenants in accordance with this
Section 10.1(4), for MST, it shall be based upon the consolidated financial
statements of MST; for MTI, it shall be based upon the consolidated financial
statements of MTI. The definitions of the relevant terms are:



"EBITDA" means, with respect to any Person for any measurement period, the sum
of the amounts for such period, taken as a single accounting period, of (1)
Consolidated Net Income; excluding (to the extent deducted or otherwise excluded
in calculating Consolidated Net Income in such measurement period), the
following amounts (or, to the extent attributable to a non-wholly owned
consolidated entity, a portion of the following amounts proportionate to such
Person’s allocable interest in such entity): (2) Consolidated Non-cash Charges;
(3) Consolidated Interest Expense; (4) Consolidated Income Tax Expense; (5)
restructuring expenses and charges; (6) any expenses or charges related to any
equity offering, investment, recapitalization or incurrence of indebtedness not
prohibited under this Agreement (whether or not successful) or related to the
issuance of negotiable instruments; and (7) any charges, expenses or costs
incurred in connection or associated with mergers, acquisitions or divestitures
after the execution of this Agreement.


For the purpose of calculating EBITDA, it shall be calculated after giving
effect on a pro forma basis for the applicable measurement period to any asset
sales or other dispositions or acquisitions, investment, mergers, consolidations
and discontinued operations (as determined in accordance with GAAP) by such
Person and its Subsidiaries (1) that have occurred during such measurement
period or at any time subsequent to the last day of such measurement period and
on or prior to the date of the transaction in respect of which Consolidated
EBITDA is being determined and (2) that MST determines in good faith are outside
the ordinary course of business, in each case as if such asset sale or other
disposition or acquisition, investment, merger, consolidation or disposed
operation occurred on the first day of such measurement period.


"Consolidated Income Tax Expense" means, with respect to any Person for any
period, the provision for (or benefit of) federal, state, local and foreign
income taxes of such Person and its Subsidiaries for such period as determined
on a consolidated basis in accordance with applicable laws and regulations and
applicable accounting standards provided by the relevant competent authority,
including any penalties and interest related to such taxes or arising from any
tax examinations, to the extent the same were deducted (or added back, in the
case of income tax benefit) in computing Consolidated Net Income.


"Consolidated Interest Expense" means, with respect to any Person for any
period, without duplication, the total net interest expense of such Person and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with applicable laws and regulations and applicable accounting
standards provided by the relevant competent authority to the extent deducted in
calculating Consolidated Net Income, of such Person and its Subsidiaries.


"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries, after
deduction of net income (or loss) attributable to non-controlling interests, for
such period as determined in accordance with applicable laws and regulations and
applicable accounting standards provided by the relevant competent authority,
adjusted, to the extent included in calculating such net income, by excluding,
without duplication, the following (or, to the extent attributable to a
non-wholly owned consolidated entity, a portion of the following


23

--------------------------------------------------------------------------------





amounts proportionate to such Person’s allocable interest in such entity): (1)
all extraordinary, unusual or nonrecurring gains or losses (net of fees and
expense relating to the transaction giving rise thereto); (2) charges or losses
as a result of judgments and settlements in connection with litigation or
threatened litigation, up to a maximum in any measurement period of
NT$31,500,000,000; (3) gains or losses in respect of any asset impairments,
write-offs or sales (net of expenses and charges relating to the transaction
giving rise thereto); (4) any expenses, losses or charges incurred related to
lower of cost or market write-downs for work in process or finished goods
inventories; (5) any expenses, losses or charges incurred related to excess or
obsolete inventories; (6) the net income (loss) from any disposed or
discontinued operations or any net gains or losses on disposed or discontinued
operations: (7) any gain or loss realized as a result of the cumulative effect
of a change in accounting standards; (8) any net gains or losses attributable to
the early extinguishment or conversion of Indebtedness, derivative instruments,
embedded derivatives or other similar obligations; (9) equity in net income
(loss) of equity method investees; (10) gains, losses, income and expenses
resulting from the application of fair value accounting to derivative
instruments; and (11) gains or losses resulting from currency fluctuations. In
addition, to the extent not already included in Consolidated Net Income of such
Person and its Subsidiaries, the amount of proceeds received from business
interruption insurance and reimbursements of any expenses or charges that are
covered by indemnification or other reimbursement provisions in connection with
any investment or sale, conveyance, transfer or disposition of assets not
prohibited under this Agreement.


"Consolidated Non-cash Charges" means, with respect to any Person for any period
determined on a consolidated basis in accordance with applicable laws and
regulations and applicable accounting standards provided by the relevant
competent authority, the aggregate depreciation; amortization (including
amortization of goodwill, other intangibles, deferred financing fees, debt
issuance costs, commissions, fees and expenses); non-cash compensation expense
incurred in connection with the issuance of Equity Interests to any director,
officer, employee or consultant of such Person or any Subsidiary; and other
non-cash expenses of such Person and its Subsidiaries reducing Consolidated Net
Income of such Person and its Subsidiaries for such period, (excluding any such
charge which requires an accrual of or a reserve for cash charges for any future
period).


"Person" means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.


"Subsidiary" of a Person means a corporation, partnership, limited liability
company or other similar entity a majority of whose Voting Stock is owned by
such Person or one or more Subsidiaries of such Person or any combination
thereof. Unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of MST.


"Voting Stock" of a Person means all classes of capital stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.


(5)
Notifications



The Co-Borrowers shall notify the Facility Agent (but such notification shall
not exempt the Co-Borrowers from their obligations under the law or this
Agreement and shall not prevent the Lenders from exercising their rights under
the law or this Agreement) of the following events and the response measures
that the Co-Borrowers Borrower intends to take as soon as possible after they
are aware of the same:


(a)
Any Event of Default occurs and the remedial actions that have been taken.



(b)
The Co-Borrowers know that there is a breach of Sections 9.1(4) or 9.1(6).



(c)
The Co-Borrowers know that any of their representations in this Agreement
becomes untrue.



(d)
Any changes in the Co-Borrowers' shareholder structure.





24

--------------------------------------------------------------------------------





(6)
Note and Note Authorization



The Co-Borrowers and the Guarantor shall jointly issue and deliver to the
Collateral Agent as payee a Note in the amount of the Facility Amount with blank
maturity date, commencement date of interest, and interest rate and its Note
Authorization (authorizing the Collateral Agent to fill in the maturity date,
the interest rate and commencement date of interest of the Note) no later than
the application for Drawdown. Upon the expiration of two (2) years from the
issue date of any Note, the Collateral Agent may request the Co-Borrowers and
the Guarantor to issue and deliver a new Note specified such date as issue date,
in the amount of the Outstanding Principal Amount at that time with blank
maturity date, commencement date of interest and interest rate and its Note
Authorization to replace the Note and Note Authorization delivered in accordance
with this Section 10.1(6). The Collateral Agent shall return the prior Note and
Note authorization to MST after it has received the newly issued Note and Note
authorization delivered by the Co-Borrowers and the Guarantor in accordance with
this Section 10.1(6). The Note and the Note Authorization shall be in the form
of Appendices 2 and 3 respectively.


(7)
Repayment Account



One of the Co-Borrowers shall establish the Repayment Account with the Facility
Agent and Collateral Agent prior to the Drawdown Date and complete the pledge of
the Repayment Accounts to the Facility Agent and Collateral Agent respectively
in accordance with Section 11.4 of this Agreement. The Co-Borrowers shall
procure or maintain the total balance in the Repayment Accounts not less than
the amount of interest payable by the Co-Borrowers for the subsequent six months
pursuant to this Agreement at any time from the Drawdown to the end of the
Contract Period.


(8)
Creation of Pledge or Mortgage



The Co-Borrowers shall, and shall procure the Guarantor to, in accordance with
Sections 11.1 to 11.3 of this Agreement, execute relevant Security Documents,
provide relevant collaterals and create security interest in favor of the
Collateral Agent.


(9)
Maintenance of Shareholding and De Facto Control



(a)
Except that MST and Inotera merge pursuant to the provisions of this Agreement,
MST shall directly or indirectly hold no less than sixty-seven per cent (67%) of
the issued shares of Inotera, and maintain the de facto control of Inotera.



(b)
Ensure and procure MTI to directly or indirectly hold no less than sixty-seven
per cent (67%) of the issued shares of MST or the surviving company after the
merger of MST and Inotera pursuant to the relevant provisions of this Agreement,
and maintain the de facto control of MST (or the above-mentioned surviving
company).



(c)
Shall ensure and procure that MTI shall not transfer, sell or in any other form
dispose of any shares of MST, Inotera or the surviving company after the merger
MST and Inotera pursuant to the relevant provisions of this Agreement directly
or indirectly held by MTI to any person separately agreed and specified by MTI
and the Lenders.



(10)
Maintenance of Listing



Shall ensure the issued shares of MTI remain listed and traded on NASDAQ or
NYSE.


(11)
Pledged Shares of Micron B.V.



If MTI and Micron B.V. receive a favorable and final judgment in the Litigation
between MTI / Micron B.V. and insolvency administrator for the estate of
Qimonda, the Co-Borrowers shall procure Micron B.V. to provide the Pledged
Shares of Micron B.V. and complete the pledge of such shares according to
Section 11.3(3).


(12)
Ranking of Claims Not Subordinated to Unsecured Claims



Ensure the ranking of claims of its unsecured debts under this Agreement and the
Security Documents to which it is a party shall always at least rank pari passu
with other unsecured debts of the borrower (save for those


25

--------------------------------------------------------------------------------





mandatory preferred by law). In addition, the Collateral Agent (for all the
Lenders' benefit based on the joint and several claim relationship) shall obtain
the Security Interests over the relevant Collateral with the required priority
after mortgage and pledge are duly created thereon in accordance with the
relevant Security Documents, and the Collateral Agent may share such benefits
with each Lender pursuant to the provisions of this Agreement.


(13)
Shareholders Loan (covenant)



If any Co-Borrower has a loan from its shareholder, it shall procure the
shareholder to issue and deliver a Subordination Undertaking (in the form of
Appendix 13) to the Facility Agent, agreeing that the ranking in satisfaction of
the shareholder's claims being subordinate to that of all claims of the Lenders
hereunder and that the interest rate being not higher than the minimum interest
rate calculated in accordance with the provisions of this Agreement; however,
provided, that the above shall not apply to the following:


(a)
up to US$2 billion intercompany loan for the payment of consideration of Share
Swap by MST to Inotera's existing shareholders, Micron B.V. and Numonyx Holdings
B.V;



(b)
short term intercompany loan which is for Co-Borrowers' working capital or fund
procurement for their ordinary operation; and



(c)
intercompany loan which is for any Co-Borrowers' capital expenditure, if there
is no Event of Default.



(14)
Obtain Necessary Licenses



(a)
Obtain, update and maintain according to the then applicable laws and
regulations:



(i)
permits, approvals, licenses and/or registrations necessary for this Transaction
and the Collaterals; and



(ii)
other approvals, licenses, consents, permits and/or registrations required for
the relevant businesses of the Co-Borrowers, save for that if the failure to
obtain the above-mentioned approvals, licenses, consents, permits and/or
registrations under this subparagraph (ii) does not materially and adversely
affect the abilities for the Co-Borrowers and the Guarantors (taken as a whole)
to perform their obligations under this Agreement and the Security Documents and
other relevant documents to which they are parties;



(b)
However, it does not constitute an Event of Default if the Co-Borrowers breach
this Section 10.1(14) but rectify it within thirty (30) days after the breach.



(15)
Maintenance of Good Operation and Business



Maintain operation and assets in good condition, and purchase such kind and in
such amounts of insurance for insurable assets as is customary in the industry
from reputable insurance company reasonably approved by the Collateral Agent.


(16)
Performance of Environmental Matters



Ensure the Co-Borrowers comply with relevant laws and regulations from time to
time with respect to matters of environmental protection, pollution prevention,
waste disposal, etc., and obtain all permits form the respective competent
authority pursuant to such laws and regulations, save for that if the failure to
comply with the above-mentioned matters does not materially and adversely affect
the abilities for the Co-Borrowers and the Guarantors (taken as a whole) to
perform their obligations under this Agreement and the Security Documents and
other relevant documents to which they are parties; however, it does not
constitute an Event of Default if the Co-Borrowers breach this Section 10.1(16)
but rectify it within thirty (30) days after the breach.


(17)
Supervision and Inspection



(a) If an Event of Default has occurred, after the prior written notice by the
Facility Agent, allow the representative of the Facility Agent and the personnel
delegated or hired by the Facility Agent, subject to non-interference with the
operation of the Co-Borrowers, to enter the relevant facilities during the
normal business hours of the Co-


26

--------------------------------------------------------------------------------





Borrowers, and provide the books, records or documents relevant to the
Co-Borrowers' ability of performing the obligations under this Agreement and the
Security Documents or other relevant agreements to which they are parties upon
the reasonable request by the Facility Agent for the Facility Agent to examine,
photocopy or make abstracts of; and (b) where the Collateral Agent is required
to inspect and supervise the Collaterals under the applicable laws and
regulations, after the prior written notice by the Collateral Agent, allow the
representative of the Collateral Agent and the personnel delegated or hired by
the Collateral Agent, subject to non-interference with the operation of the
Co-Borrowers, to enter the relevant facilities during the normal business hours
of the Co-Borrowers to conduct the necessary inspection of the Collaterals. The
Facility Agent or Collateral Agent may provide the information so acquired to
the Lenders, and the Lenders shall be obligated to keep such information in
confidence.


(18)
Equal Mortgage



Except for the assets pledged or mortgaged in favor of the financial
institutions prior to the execution of this Agreement and the right in rem
created over the assets for the purpose of financing the consideration for
purchase and acquisition of such assets or the relevant capital expenditure in
the future, creation of security interest or other encumbrance over the
Co-Borrowers' assets or increase of secured amount/indebtedness of existing
security interest or other encumbrance over the Co-Borrowers' assets shall be
consented by the Majority Banks in writing and in the form and within the term
designated by the Facility Agent, unless while creating or increasing such
security interests or encumbrance in favor of others, a security interest of the
same priority over the same assets (on a proportional basis) or a security
interest of the same priority over similar assets with equivalent value has been
created in favor of the Collateral Agent for the Collateral Agent to hold such
security interests for the benefits of the Lenders.


(19)
Permitted Lease



If a Permitted Lease is expired and Inotera would like to lease the same area,
it must be conducted by signing a new lease agreement, instead of maintaining
the existing lease by an extension of the original lease agreement. Where a new
lease agreement is signed, Inotera shall provide the Collateral Agent with a
copy thereof.


(20)
FATCA



(a)
To the knowledge of each Co-Borrower, it is not a FATCA FFI or a U.S. Taxpayer.
If any of the Co-Borrowers is subsequently aware that it might become a FATCA
FFI or a U.S. Taxpayer, it shall immediately notify the Facility Agent. The
Co-Borrowers agree that, for the compliance with the FATCA, anti-money
laundering laws in the ROC and other relevant countries and the relevant laws
and regulations applicable to the Lenders, the Lender(s) may request the
Co-Borrowers through the Facility Agent to provide them with the relevant data
and documents from time to time. The Co-Borrowers shall provide such data and
documents in accordance with the Lender(s)’ reasonable request(s) made through
the Facility Agent. The Co-Borrowers agree that the Lender(s) may submit and
report such data and document in accordance with applicable laws and regulations
and the order of the competent authorities.



(b)
Each Lender shall, upon a reasonable request by any of the Co-Borrowers,1



(i)
confirm to that Co-Borrower whether it is a FATCA Exempt Party or not; and



(ii)
provide that Co-Borrower with such data and documents relating to its status
under the FATCA as that Co-Borrower reasonably requests for the purposes of that
Co-Borrower's compliance with the FATCA.








1 Note to B&M: The FATCA withholding/deduction would only occur if the Lenders
don’t provide the Co-Borrowers with the applicable tax forms confirming FATCA
compliance.




27

--------------------------------------------------------------------------------





(c)
Notwithstanding anything to the contrary in this Agreement, each Co-Borrower may
conduct any FATCA Withholding it is required to make by the FATCA, and any
payment required in connection with the FATCA Withholding, and each Co-Borrower
shall not be required to increase any payment in respect of which it conducts
such a FATCA Withholding or otherwise compensates the recipient of the payment
for that FATCA Withholding.



2.
Negative Undertakings



The Co-Borrowers hereby undertakes to the Lenders, the Mandated Lead Arrangers
and the Agent Banks that the Co-Borrowers shall not conduct any of the following
acts during the Contract Period unless otherwise consented by the Majority Banks
in writing:


(1)
Change of Main Business Scope and Nature of Business



Inotera or the actual operating surviving company after the
merger/reorganization, save for the necessity for increasing its business scope
or expanding its business, change its main business scope (i.e., electronic
parts and components manufacturing - semiconductor memory manufacturing) or
nature of business.


(2)
Capital Reduction



Capital reduction (except for the purpose of making up losses in accordance with
Company Act), repayment of shareholder's loans (except permitted under Section
10.1(13)), buy-back or redemption of its own shares or distribution of assets to
its shareholders (except for the dividends distributed by Inotera and the
dividends distributed by MST in accordance with Section 10.2(4)).


(3)
Merger with Other Person



Merge with any other person (except where the Co-Borrowers will be the surviving
company after the merger or MTI will still directly or indirectly hold no less
than sixty-seven per cent (67%) of the shares of the surviving company and has
actual management control of the surviving company after the merger).


(4)
Distribution of Cash Dividends



Distribution of any cash dividends by MST or the surviving company after merger
of MST and Inotera unless the following two conditions are met: (1) the Leverage
Ratio shown in the consolidated financial reports of MST provided in accordance
with Section 10.1(3) is less than 3x; and (2) at least 33% of the principal
amount drawn by the Co-Borrowers as of the expiration of the drawdown period has
been repaid by the Co-Borrowers in accordance with Article 5.


(5)
Providing Funds or Loans



Provide funds or loans to any person other than the affiliates of MTI (except
where (i) the debt ratio shown on the consolidated financial statement of MST is
lower than three hundred per cent (300%); or (ii) it is necessary in the
ordinary course of business, provided that in each case it shall comply with the
articles of incorporation and the procedures for providing loans to others (if
any) applicable to the relevant Co-Borrower).


(6)
Provision of Endorsements and Guarantees



Assume liabilities, provide guarantees, endorsements or otherwise become
directly or indirectly liable for the indebtedness of any person other than the
affiliates of MTI (except where (i) the debt ratio shown on the consolidated
financial statement of MST is lower than three hundred per cent (300%); or (ii)
it is necessary in the ordinary course of business, provided that in each case
it shall comply with the articles of incorporation and the procedures for
providing loans to others (if any) applicable to the relevant Co-Borrower).


(7)
Amendment to Articles of Incorporation



Make any amendment to the articles of incorporation which has a material adverse
effect on its ability to perform its obligations under this Agreement, and the
Security Documents and other relevant documents to which it is a party.


28

--------------------------------------------------------------------------------







(8)
Disposal of Major Assets and Rights



Sell, lease (other than Permitted Lease), transfer, create encumbrance on or
otherwise dispose of its major assets and revenue, unless the forgoing does not
have material adverse effect on the ability of the Co-Borrowers and the
Guarantor (taken as a whole) to perform their obligations under this Agreement
and the Security Documents and related documents to which they are parties.


(9)
Disposal of Collateral



Unless otherwise provided in Article11, sell, transfer, lend, create encumbrance
on or otherwise dispose of the Collateral in whole or in part.


Article 11 Collateral


1.
Land and Fab



(1)
To secure the obligations of the Co-Borrowers to the Lenders under this
Agreement, Inotera shall, prior to the Drawdown, create and perfect a first
priority real estate mortgage over the Land and Fab (other terms and conditions
for creation of real estate mortgage over land and buildings is in the form of
Appendix 5 hereto) in favor of the Collateral Agent with the maximum secured
amount equal to one hundred and twenty per cent. (120%) of the appraisal value
(after deduction of land value increment tax calculated based on the announced
current value and depreciation) set forth in the appraisal report for the Land
and Fab issued by a professional appraiser approved by the Collateral Agent (the
"Appraisal Value of Real Estate") and complete the relevant mortgage
registrations for the Collateral Agent to hold and enjoy such security interests
as joint and several creditor for the benefits of the Lenders. Inotera agrees
that the ascertainment date of the secured obligations under the aforementioned
real estate mortgage with maximum secured amount shall be thirty (30) years from
the date of completion of mortgage registration and agrees to waive its rights
under Article 881-7 of the Civil Code.



(2)
Recognized Value (For the Purpose of Being Collateral): The recognized value
(for the purpose of being Collateral) shall be eighty per cent. (80%) of the
Appraisal Value of Real Estate provided that the recognized value (for the
purpose of being Collateral) for Land No. 21, Kwun Tong Section, Guanyin
District, Taoyuan City shall be fifty-five per cent. (55%) of the Appraisal
Value of Real Estate.



2.
Machinery and Equipment



(1)
To secure the obligations of the Co-Borrowers to the Lenders under this
Agreement, Inotera shall:



(a)
prior to the Drawdown Date, execute the Chattel Mortgage Agreement (in the form
of Appendix 6 hereto) to create a first priority chattel mortgage over the First
Batch of Machinery and Equipment with the maximum secured amount equal to one
hundred and forty per cent. (140%) of recognized value (for the purpose of being
Collateral) of the Machinery and Equipment calculated pursuant to Section
11.2(2) in favor of the Collateral Agent and complete the relevant mortgage
registrations for the Collateral Agent to hold and enjoy such security interests
as joint and several creditor for the benefits of the Lenders. The First Batch
of Machinery and Equipment shall include (as of the Drawdown Date): (i) the
Machinery and Equipment purchased in the most recent year with an aggregate
amount of no less than Twenty Two Billion and Five Hundred Million New Taiwan
Dollars (NT$22,500,000,000) based on the price set forth in the invoices for
purchase of such Machinery and Equipment or the price set forth in the cost
audit report; and (ii) the Machinery and Equipment purchased for more than one
(1) year.



(b)
within six (6) months after the Drawdown Date, execute the Chattel Mortgage
Agreement (in the form of Appendix 6 hereto) to create a first priority chattel
mortgage over the Second Batch of Machinery and Equipment with the maximum
secured amount equal to one hundred and forty per cent. (140%) of recognized
value (for the purpose of being Collateral) of the Machinery and Equipment
calculated pursuant to Section 11.2(2) in favor of the Collateral Agent and
complete the relevant mortgage registrations for the Collateral Agent to hold
and enjoy such security interests as joint and several creditor for the benefits
of the Lenders. The Second Batch of Machinery and Equipment shall include



29

--------------------------------------------------------------------------------





(as of the Drawdown Date) the Machinery and Equipment purchased in the most
recent year, with an aggregate amount (together with the amount of mortgaged
Machinery and Equipment purchased within the most recent year under the First
Batch of Machinery and Equipment) not less than Fifty Eight Billion and Nine
Hundred Million New Taiwan Dollars (NT$58,900,000,000).


(2)
Recognized Value (For the Purpose of being Collateral): The recognized value
(for the purpose of being Collateral) shall be calculated as follows:



(a)
Machinery and Equipment purchased within one (1) year from the Drawdown Date:
seventy per cent. (70%) of the price set forth in the relevant invoices for
purchase of such Machinery and Equipment and the price set forth in the cost
audit report (and the aggregate price shall not be lower than Fifty Eight
Billion and Nine Hundred Million New Taiwan Dollars (NT$58,900,000,000)).



(b)
Machinery and Equipment purchased for more than one (1) year from the Drawdown
Date: seventy per cent. (70%) of the in-place value set forth in the appraisal
report issued by a professional appraiser approved by the Collateral Agent.



(3)
Inotera agrees that the ascertainment date of the secured obligations under the
aforementioned chattel mortgage with maximum secured amount shall be thirty (30)
years from date of completion of mortgage registration and agrees to waive its
rights under Article 881-7 of the Civil Code.



(4)
Inotera shall ensure that (a) the appraisal report provided for processing the
mortgage over the Equipment and Machinery under this Section 11.2 shall specify
the remaining useful life of the Machinery and Equipment; and that (b) the
remaining depreciable life or remaining useful life of the Machinery and
Equipment stated in item (a) above shall not be shorter than the facility
period.



(5)
If the Machinery and Equipment is located in the Land or Fab leased from Nanya,
Inotera shall provide the waiver for potential statutory lien over such
Machinery and Equipment located in such Land or Fab to the Collateral Agent.



(6)
Once the chattel mortgage registrations has been completed, Inotera shall affix
plaques or other markings on the notable place of the relevant objects subject
to mortgage registration in the manner reasonably requested by the Collateral
Agent, stating that the Collateral Agent is the mortgagee. Inotera shall, take
photos as evidence in accordance with the scope and method as reasonably
requested by the Collateral Agent once the plaques or other markings are duly
affixed, and shall deliver such photos to the Collateral Agent for safekeeping
within fifteen (15) days from the completion date of chattel mortgage
registrations or such other longer period as agreed by the Collateral Agent.



(7)
Substitution of Machinery and Equipment



During the Contract Period, if Inotera needs to substitute the Machinery and
Equipment for its operation, it shall apply with the Collateral Agent and
provide new Machinery and Equipment as collateral to complete the substitution
of collateral in the following manner:


(a)
Application for Substitution of Machinery and Equipment



(i)
If the aggregate recognized value (for the purpose of being Collateral) of the
substituted Machinery and Equipment as at the time the chattel mortgage is
created in the same fiscal year does not exceed Three Billion and Five Hundred
Million New Taiwan Dollars (NT$3,500,000,000) (inclusive), Inotera shall notify
the Collateral Agent in writing at least thirty (30) days prior to the proposed
date of substitution of Machinery and Equipment or such other shorter period as
agreed in writing by the Collateral Agent and provide new collateral to
substitute the Machinery and Equipment pursuant to Section 11.2(7)(b).



(ii)
If the aggregate recognized value (for the purpose of being Collateral) of the
substituted Machinery and Equipment as at the time the chattel mortgage is
created in the same fiscal year exceeds Three Billion and Five Hundred Million
New Taiwan Dollars (NT$3,500,000,000), Inotera shall notify the Collateral Agent
in writing at least ninety (90) days prior to the proposed date of substitution
of Machinery and Equipment or such other shorter period as agreed in



30

--------------------------------------------------------------------------------





writing by the Collateral Agent for the Collateral Agent to consult with the
Lenders, and the substitution shall be subject to the written consent of the
Majority Banks, which consent shall not be unreasonably withheld by the Majority
Banks. If Inotera has an urgent business need and the Co-Borrowers have pledged
cash deposit/certificate of time deposit to the Collateral Agent or have
provided bank guarantee letter or stand-by L/C (in each case with the same
recognized value (for the purpose of being Collateral) as the Machinery and
Equipment to be substituted), Inotera may, without the written consent of the
Majority Banks, proceed in accordance with Section 11.2(7)(a)(i); the Collateral
Agent shall release the above-mentioned pledged over deposit/certificate of time
deposit and return the bank guarantee letter or stand-by L/C [to the
Co-Borrowers] once the written consent of the Majority Banks has been obtained
and new collateral to substitute the Machinery and Equipment has been provided
in accordance with Section 11.2(7)(b).


(b)
Substitution of Machinery and Equipment and/or Provision of Additional
Collateral



(i)
Inotera shall provide the appraisal report issued by a professional appraiser
approved by the Collateral Agent or the invoice of purchasing new Machinery and
Equipment (within 12 months from the date of the invoice) and calculate the
recognized value (for the purpose of being Collateral) [of the new Machinery and
Equipment] in accordance with Section 11.2(2)(a). The recognized value (for the
purpose of being Collateral) of the new Machinery and Equipment shall not be
less than the then recognized value (for the purpose of being Collateral) of the
Machinery and Equipment to be substituted; otherwise the Co-Borrowers shall
provide additional Collateral recognized by the Collateral Agent to meet up the
shortfall or voluntarily prepay the Outstanding Principal Amount in part in
accordance with Article 5.



(ii)
Inotera shall execute the Chattel Mortgage Agreement (in the form of Appendix 6
hereto) and create a first priority chattel mortgage over the additional
Machinery and Equipment with the maximum secured amount in favor of the
Collateral Agent, and once the relevant chattel mortgage registration has been
completed, the Collateral Agent shall assist in de-registering mortgage
registration over the Machinery and Equipment to be substituted.



3.
Shares



(1)
Share Pledge Agreement



The Co-Borrowers shall procure Micron Technology to execute the Share Pledge
Agreement (in the form of Appendix 8 hereto) prior to the Drawdown to create a
first priority share pledge over one hundred per cent. (100%) shares in MST with
the maximum secured amount of Eighty Billion New Taiwan Dollars
(NT$80,000,000,000)2 in favor of the Collateral Agent and deliver the share
certificates representing such shares duly endorsed to the Collateral Agent for
the Collateral Agent to hold and enjoy such security interests as joint and
several creditor for the benefits of the Lenders. The Co-Borrowers shall procure
Micron Technology to agree that the ascertainment date of the secured
obligations under the aforementioned share pledge with maximum secured amount
shall be twenty (20) years from the date of creation of the share pledge and
agree to waive its rights under Article 881-7 of the Civil Code, which
applies mutatis mutandis to Article 899-1 of the same.


(2)
Inotera Share Pledge Agreement



MST shall, within five (5) Business Days from the Drawdown Date, create a first
priority pledge over no less than eighty per cent. (80%) of the issued shares in
Inotera with the maximum secured amount of Eighty Billion New Taiwan Dollars
(NT$80,000,000,000) in favor of the Collateral Argent in accordance with the
Inotera Share Pledge Agreement (in the form of Appendix 7 hereto) pre-executed
and delivered prior to the Drawdown Date, and deliver the share certificates
representing such shares duly endorsed to the Collateral Agent for the
Collateral Agent to hold and enjoy such security interests as joint and several
creditor for the benefits of the Lenders. MST




 

2 L&L Note to Micron: We think it is OK since no fees will incur from or be
affected by the agreed maximum secured amount, and it is common in local
practice to put the facility amount as the maximum secured amount under a share
pledge agreement.


31

--------------------------------------------------------------------------------





agrees that the ascertainment date of the secured obligations under the
aforementioned share pledge with maximum secured amount shall be twenty (20)
years from the date of creation of the share pledge and agrees to waive its
rights under Article 881-7 of the Civil Code, which applies mutatis mutandis to
Article 899-1 of the same.


(3)
Pledged Shares of Micron B.V.



If the final judgment in connection with the Litigation between MTI / Micron
B.V. and insolvency administrator for the estate of Qimonda is in favor of MTI
and Micron B.V., the Co-Borrowers shall procure Micron B.V. to pledge the
Pledged Shares of Micron B.V. to the Collateral Agent within the reasonable
period designated by the Collateral Agent. The agreement to be executed and the
procedure required for creation of the share pledge shall comply with Section
11.3(2).


4.
Repayment Account



Either Co-Borrower shall, prior to the Drawdown, execute the Account Pledge
Agreement (in the form of Appendix 9 hereto) to create a first priority pledge
over the Repayment Accounts respectively in favor of the Facility Agent and the
Collateral Agent with the maximum secured amount of Eighty Billion New Taiwan
Dollars (NT$80,000,000,000) each for the Facility Agent and the Collateral Agent
to hold and enjoy such security interests as joint and several creditor for the
benefits of the Lenders. The Co-Borrower opening the Repayment Accounts agrees
that the ascertainment date of the secured obligations under the aforementioned
account pledge with maximum secured amount shall be twenty (20) years from the
date of creation of the account pledge and agrees to waive its rights under
Article 881-7 of the Civil Code, which applies mutatis mutandis to Article 899-1
of the same.


5.
Insurance



(1)
Inotera shall keep its Fab and Machinery and Equipment fully insured of such
kind and in such amounts as is customary in the industry as recognized by the
Collateral Agent (the "Existing Insurance") and Inotera shall, prior to
Drawdown, execute the Insurance Assignment in the form and substance of Appendix
15 hereto to assign the relevant insurance interest in its Fab and Machinery and
Equipment (excluding third party liability insurance and public liability
insurance) to the Collateral Agent and name the Collateral Agent as the loss
payee (in the first priority), and the agreement to name the Collateral Agent as
loss payee shall not be amended without the consent of the Collateral Agent. The
originals of certificates of insurance and originals or certified copies of the
certificate for payment (or other evidencing documents) shall be delivered to
the Collateral Agent for its custody within thirty (30) days after the Drawdown
Date.



(2)
If Inotera's Fab and Machinery and Equipment that shall have been covered by the
insurance pursuant to Section 11.5(1) hereunder shall be covered by the
Co-Borrowers' group insurance policy after the Drawdown, the relevant procedures
shall be completed before the termination or expiry of the Existing Insurance,
and the Collateral Agent shall provide its consent to and assist in the relevant
matters if such matters required its consent or assistance provided that the
relevant fees and expenses shall be borne by the Co-Borrowers. Inotera shall,
prior to the termination or expiry (without renewal) of the Existing Insurance,
inform the insurance company of the group insurance policy to name the
Collateral Agent and Inotera as the joint loss payee and execute a letter of
authorization to the insurance company agreeing that the insurance proceeds
shall be remitted to the Repayment Accounts. In the event that the Inotera sends
notice to the insurance company, Inotera shall provide the Collateral Agent with
a copy of such notice. Inotera shall also deliver to the Collateral Agent
originals of certificates of insurance and originals or certified copies of the
certificate for payment (or other evidencing documents) to the Collateral Agent
upon the termination or expiry (without renewal) of the Existing Insurance or
such other period agreed by the Collateral Agent. (3)    If Inotera would like
to repair or restore the damaged or destroyed Fab and/or Machinery and
Equipment, the Facility Agent shall, based on the relevant evidencing documents
[of the repair or restoration costs], directly release the insurance proceeds to
the Co-Borrowers up to 10% of the principal amount drawn by the Co-Borrowers as
of the expiration of the drawdown period; provided, that if the insurance
proceeds exceed the above amount, the Facility Agent would release such
insurance proceeds to the Co-Borrowers only after a repair or restoration plan
has been provided by the Co-Borrowers and the consent of the Majority Banks has
been obtained, which consent shall not be unreasonably withheld. The
Co-Borrowers shall also create a first priority mortgage over the restored Fab
and/or Machinery and Equipment with a maximum secured amount in favor of the
Collateral Agent once the Fab and/or Machinery and Equipment has been rebuilt or
re-installed. If Inotera reasonably determines that such damaged Fab and/or
Machinery and Equipment cannot be repaired or rebuilt, the insurance proceeds
shall be used for the mandatory prepayment of the Outstanding Principal



32

--------------------------------------------------------------------------------





Amount in accordance with Article 5 hereof.


6.
Registration Fees



Except for the fees and expenses relating to insurances that shall be borne by
Inotera, the relevant taxes, charges or fees arising from the creation and
perfection of the relevant mortgages and pledges under this Article and the
amendment registrations in connection with the substitute or additional
Collateral permitted under this Article and the notice related to insurances
shall be borne by MST.


7.
Security Interests



(1)
The parties hereto agree that, with respect to the security interests enjoyed by
each Lender under the Security Agreements, the Collateral and each Security
Document, the Collateral Agent shall act as the pledgee or the holder of other
Security Interests for the Collateral Agent (in its capacity as a joint and
several creditor) to hold and control such security interests and to exercise
the rights thereunder in accordance with the terms of this Agreement, and the
Collateral Agent shall share such interests with each Lender based on its Risk
Sharing Ratio on the basis of joint and several claims.



(2)
The sums obtained by the Collateral Agent through exercise of the relevant
rights under the Security Agreements, each Security Document and this Agreement
shall be applied by the Facility Agent in the following order: (a) first, to
reimburse expenses incurred by the Agent Banks arising from their exercise of
rights under this Agreement, the Security Agreements, each Security Document and
other relevant documents that remain unpaid by the Co-Borrowers or the relevant
Lenders; (b) then to pay the fees (including the agency fee to the Agent Banks),
penalty and interest (including default interest) due and payable to each Lender
or the Agent Banks hereunder; (c) then to repay the Outstanding Principal
Amount; and (d) then to be distributed by the Agent Banks based on the nature of
such sums and the Risk Sharing Ratio of the relevant Lenders in accordance with
the provisions of this Agreement (if there is no express provision hereunder,
the Agent Banks shall have the discretion to make the distribution).



(3)
Notwithstanding anything herein to the contrary, each Lender agrees that its
rights and interests relating to or under the Collateral, this Agreement, the
Security Agreements and each Security Document shall be exercised by the
Collateral Agent for the benefits of each Lender and the Collateral Agent in
accordance with the terms of this Agreement and the written instruction of the
Majority Banks. Unless otherwise provided hereunder, each Lender shall have no
right to individually exercise the abovementioned rights except for exercise of
right of set-off, merger or lien. Unless otherwise provided herein, the
Collateral Agent shall only exercise the abovementioned rights based on the
Majority Banks' instruction.



8.
Handling of Collateral



(1)
Unless otherwise provided herein (including but not limited to Section 11.5
hereof), if the Collateral, Machinery and Equipment is damaged or destroyed to
the extent that may not be restored, the Co-Borrowers shall immediately inform
the Collateral Agent thereof.



(2)
If the Land or the Fab is seized due to public confiscation or other reasons and
compensation shall be paid by third parties, the Co-Borrowers hereby authorize
the Collateral Agent to directly receive such compensation and apply the same to
the prepayment of the Outstanding Principal Amount in accordance with Article 5
hereof; if such compensation is less than the recognized value (for the purpose
of being Collateral) of the relevant Land or Fab at the time the real estate
mortgage is created, the Co-Borrowers shall also prepay the Outstanding
Principal Amount in the amount equal to the difference between the amount of
compensation received and such recognized value (for the purpose of being
Collateral) of the relevant Land or Fab at the time the real estate mortgage is
created within the reasonable period notified by the Collateral Agent.



(3)
The Collateral provided by the Co-Borrowers to the Lenders, whenever such
Collateral is provided, shall be provided for the joint and several benefits of
the Lenders hereunder (using this Agreement as evidence of such provision). Each
Lender may enjoy the Security Interests over the relevant Collateral based on
its Risk Sharing Ratio in accordance with the terms of this Agreement.



(4)
The Co-Borrowers shall immediately proceed with the registration, possession,
management, title transfer, amendment registration or other procedures required
in connection with the provision, substitution or addition



33

--------------------------------------------------------------------------------





of the Collateral and such other procedures required for claims against any
third party or the insurer due to damage to or destruction of the Collateral.
Except for the fees and expenses relating to insurances that shall be borne by
Inotera, other fees arising from the above matters shall be borne by MST. The
Co-Borrowers shall be solely responsible for any penalty or seizure of the
Collateral due to the handling of the above matters. Fees arising from the
exercise of the Security Interests by the Lenders shall be borne by the
Co-Borrowers.


Article 12 Events of Default


1.
Specific Events



During the Contract Period, if any of the following events or circumstances
occurs or is continuing, the Facility Agent or the Lenders may determine that
such event or circumstance constitutes an Event of Default in accordance with
Section 12.2:


(1)
Non-Payment



The Co-Borrowers fail to pay any Outstanding Principal Amount, interest,
expenses or other sums when due and payable pursuant to this Agreement, or fail
to pay any other sums when due and payable pursuant to the Security Documents to
which any Co-Borrower is a party (the liabilities of the Co-Borrowers shall not
be released even if the Agent Banks, the Mandated Lead Arrangers or the Lenders
have received partial payment), and the Co-Borrowers (a) with respect to default
in payment of any interest when due and payable, fail to make the payment within
one (1) Business Day after the Facility Agent gives a notice to the
Co-Borrowers, or (b) with respect to default in payment of expenses or other
sums when due and payable, fail to make the payment within five (5) Business
Days after the Facility Agent gives a notice to the Co-Borrowers.


(2)
Non-Performance of Obligations under this Agreement



(a)
The Co-Borrowers fail to utilize the facility extended hereunder in compliance
with the funding purposes set forth in Section 2.2.



(b)
Unless otherwise provided in Section 12.1(1) and Section 12.1(2)(a) and the
provisions hereof, any of the Co-Borrowers and the Guarantor fails to perform
its obligations or undertaking hereunder, violate the provisions of this
Agreement, or fails to perform its obligations under the relevant documents to
which it is a party executed in accordance with this Agreement, and the
Co-Borrowers or the Guarantor does not cure such failure within sixty (60) days
of the occurrence of such event.



(3)
Financial Statement



(a)
MST or the Guarantor fails to provide the financial statements within five (5)
Business Days after the deadlines for providing such financial statements in
accordance with the provisions of this Agreement or the Guarantee.



(b)
The financial statements of the Co-Borrowers or the Guarantor are not prepared
in accordance with the applicable accounting principles or fail to reflect the
relevant Debtors' financial condition and business operations in the relevant
material respect.



(4)
Misrepresentation



Any representation, information, documents or financial statement made or
provided by the Co-Borrowers or the Guarantor in Article 9 of this Agreement and
the Security Document or other relevant documents to which any of the
Co-Borrowers and the Guarantor is a party, contained any untrue or incorrect
statement of a material fact or omitted to state a material fact or was untrue
or misleading, in the light of the circumstances when they were made and the
Co-Borrowers or the Guarantor does not cure the same within thirty (30) days of
the occurrence of such event.


(5)
Other Default



The Collateral (whether the registration has been completed or not) is subject
to provisional seizure, provisional injunction, or other injunctive relief
proceedings, and the Co-Borrowers or the relevant Collateral provider fails


34

--------------------------------------------------------------------------------





to discharge such proceedings or to provide substitute Collateral with the
consent of the Collateral Agent (such consent cannot be unreasonably withheld)
within thirty (30) days after the Co-Borrowers receive a notice from the
Collateral Agent [provided that it shall be immediately deemed as an Event of
Default if the Majority Banks resolve that or, due to the request of the
Facility Agent, determine in writing (including facsimile and e-mail) that such
circumstance materially affects the ability of any of the Co-Borrowers to
perform its obligations under this Agreement prior to the expiry of the
aforementioned cure period].


(6)
Default in Financial Indebtedness



Other than this syndicated loan, acceleration of maturity (including but not
limited to cross-acceleration resulting from cross-default arising from other
primary debt or guarantee liability) of monetary obligations of Co-Borrowers or
the Guarantor owed to financial institutions or the notes, instruments or other
similar debt certificates (including primary debt or guarantee liability) issued
by the Co-Borrowers or the Guarantor, provided that in cases where such
indebtedness, (i) with respect to the Co-Borrowers, the indebtedness involved
for an event does not exceed US$100,000,000 (or its equivalent) and such default
is cured within thirty (30) days from the date the Co-Borrowers are aware of
such event, or (ii) with respect to the Guarantor, the a indebtedness involved
for an event does not exceed US$100,000,000 (or its equivalent), or if the
indebtedness involved for an event exceeds US$100,000,000 (or its equivalent)
and such default is cured within thirty (30) days from the date the Guarantor is
aware of such event, it shall not be deemed a default under this Section
12.1(6).


(7)
Bankruptcy, Reorganization, or Business Suspension



(a)
Any Debtor suspends its business operation for more than forty five (45)
consecutive days, or more than ninety (90) days accumulatively in any given
year, or any of the Co-Borrowers and the Guarantor generally acknowledges that
it is unable to make the repayment when due and payable in writing or generally
ceases or suspends the payment to its creditors [provided that it shall be
immediately deemed as an Event of Default if the Majority Banks resolve that or,
due to the request of the Facility Agent, determine in writing (including
facsimile and e-mail) that such circumstance materially affects the ability of
any of the Co-Borrowers to perform its obligations under this Agreement prior to
the expiry of the aforementioned periods].



(b)
The occurrence of any of the following events: any Debtor (i) files a petition
for reorganization, bankruptcy, reconciliation under the Bankruptcy Act,
liquidation, winding-up or other similar proceeding; or (ii) is declared
bankrupt, enters into reconciliation proceedings under the Bankruptcy Act or
becomes insolvent, or any petition for reorganization, bankruptcy,
reconciliation proceedings under the Bankruptcy Act, liquidation, winding-up or
other similar proceeding is applied by third parties against it and such
proceeding has not been discharged within 45 days after the receipt of the
notice [provided that it shall be immediately deemed as an Event of Default if
the Majority Banks resolve that or, due to the request of the Facility Agent,
determine in writing (including facsimile and e-mail) that such circumstance
materially affects the ability of any of the Co-Borrowers to perform its
obligations under this Agreement prior to the expiry of the aforementioned cure
period].



(8)
Non-Enforceability of Documents



(a)
This Agreement is invalid, revoked, cancelled or null and void, the performance
of the Co-Borrowers' obligations under this Agreement become incapable or
illegal, or exercise of the relevant rights and remedy of the Lenders, Mandated
Lead Arrangers, or the Agent Banks under this Agreement, any Security Documents,
or any other relevant documents becomes incapable or illegal.



(b)
The Security Documents or other related documents are invalid, revoked,
cancelled or null and void, or the performance of the Co-Borrowers' obligations
under the Security Documents or other related documents become incapable or
illegal, and the Co-Borrower or the Guarantor does not cure within 30 days of
the occurrence of such matters.



(9)
Negotiable Instrument



Any negotiable instrument issued by the Co-Borrowers is blacklisted by a
clearing house or is dishonored and the Co-Borrowers fail to redeem by payment,
deposit for payment or payment under re-presentation within seven (7) Business
Days after the negotiable instrument is dishonored.


35

--------------------------------------------------------------------------------







(10)
Collateral



Any Collateral or Security Documents provided by the relevant Debtors do not
comply with the provisions of this Agreement and the Co-Borrowers or the
Guarantor does not cure it within 60 days of the occurrence of such matter.


2.
Consequences of Default



(1)
Determination of Events of Default



If any of the abovementioned events occurs, the Lenders agree that whether such
event constitutes an Event of Default may be determined by the Facility Agent,
but if the Lender have a doubt, it shall be determined by the meeting of the
Lenders convened by the Facility Agent in accordance with Section 15.14 or
written (including facsimile) consent of the majority Lenders.


(2)
Suspension of Drawdown of Advance



During the period of the Lenders' determination as to whether there is an Event
of Default, the Facility Agent shall suspend any Drawdown of Advance and the
rights of the Co-Borrowers to request a Drawdown, and the Drawdown shall not be
permitted without the unanimous written consent of the Lenders once the Drawdown
has been suspended and occurrence of an Event of Default has been confirmed in
accordance with Section 12.2(1).


(3)
Declaration of Event of Default



If an Event of Default is determined, the Facility Agent shall give a written
notice to the Co-Borrowers and the Guarantor, and the Facility Agent may
directly or based on the written instruction of the Majority Lenders, take any
and all of the following actions: (a) giving a written notice to the
Co-Borrowers and the Guarantor that the Facility is cancelled and no Drawdown
shall be permitted; (b) giving a written notice to the Co-Borrowers and the
Guarantor to declare that the Outstanding Principal Amount, all then outstanding
interest and all other sums payable by the Co-Borrowers hereunder to be
immediately due and payable, in part or in whole, and the Co-Borrowers shall
immediately make the repayment; (c) giving a notice to the Lenders that all
kinds of deposits placed with the relevant Lenders by the Co-Borrowers or the
Guarantor and the claims of the Co-Borrowers or the Guarantor against the
relevant Lenders shall become immediately due and payable and that the relevant
Lenders may set-off and apply any and all such deposits and other indebtedness
owing by the relevant Lenders to or for the credit or the account of the
Co-Borrowers against any and all of the obligations of the Co-Borrowers; (d)
exercising the rights in respect of the Note obtained by the Agent Banks
hereunder and requesting the Co-Borrowers and the Guarantor to make the payment;
(e) making a claim against the Guarantor; (f) foreclosure the Collateral
hereunder; or (g) exercising other rights under the applicable laws, this
Agreement, any Security Document or other relevant documents and, to the extent
permitted by law, presentation, demand, protest or other notice is waived.
Unless otherwise provided hereunder, to the fullest extent permitted by law, the
Co-Borrowers and the Guarantor agree to waive the right to request each Lender
and the Facility Agent to make such presentation, demand, protest or notice.


(4)
Payment of Default Interest



Upon the occurrence of an Event of Default, the Co-Borrowers shall pay the
default interest and the penalty to each Lender and/or the Agent Banks based on
the Compensatory Interest Rate as provided hereunder from the date of the
occurrence of an Event of Default to the date on which the Co-Borrowers have
actually made the relevant payment (including but not limited to principal,
interest, default interest, penalty, fees or advances) or the date the Event of
Default has ceased to exist.


(5)
Indemnification



The Co-Borrowers shall be liable for the fees arising from the exercise of the
above rights and the action taken by the Agent Banks, provided, that if the
Co-Borrowers do not make the payment, such fees shall be borne by the Lenders
based on the Risk Sharing Ratio as provided hereunder. If the Co-Borrowers fail
to pay such fees, the Agent Banks have no obligation to make the payment and may
request each Lender to pay the fees based on


36

--------------------------------------------------------------------------------





the Risk Sharing Ratio before the Agent Banks take any action in the capacity of
the Agent Banks.


(6)
Validity



Unless other provided hereunder, this Agreement shall remain in full force and
effect after the Drawdown is suspended or the Facility is cancelled in
accordance with this Article 12.


Article 13 Default Interest and Penalty


If the Co-Borrowers fail to pay any sums when due and payable pursuant to this
Agreement, the Co-Borrowers shall pay the default interest at the Compensatory
Interest Rate applicable on the due date for such repayment from and including
the due date until the date on which the Co-Borrowers actually make the payment,
and the business tax and stamp tax shall be borne by the Co-Borrowers. If (i)
the repayment has been overdue for no more than 6 months, the Co-Borrowers shall
pay a penalty calculated at 10% of the abovementioned Compensatory Interest Rate
[from and including the due date until the date on which the Co-Borrowers
actually make the payment]; and if (ii) the repayment has been overdue for more
than 6 months, in addition to the penalty calculated in accordance with clause
(i) above, the Co-Borrowers shall pay a penalty calculated at 20% of the
Compensatory Interest Rate [from and including the first day after 6 months from
the due date until the date on which the Co-Borrowers actually make the
payment], and the business tax and stamp tax shall be borne by the Co-Borrowers.
In the event of change of the Compensatory Interest Rate, the Interest
Adjustment Date shall be the first day of the following month. The default
interest and the penalty shall daily accrue on the basis of actual number of
days elapsed and a year of 365 days. If the Co-Borrowers' repayment of interest
has been overdue for more than one year (or a shorter period permitted by
applicable laws) and the Co-Borrowers fail to make the payment after the receipt
of notice from the Facility Agent, the Lenders may add such accrued and unpaid
interest into the Outstanding Principal Amount for the purpose of computation of
interest. If the Co-Borrowers fail to pay the arrangement fees then due to
Mandated Lead Arrangers, the agency fees then due to the Agent Banks, or the
expenses advanced by the Mandated Lead Arrangers or the Agent Banks or the
Lenders, the Mandated Lead Arrangers, the Agent Banks or the Lenders may
directly add such fees or advances due but remained unpaid by the Co-Borrowers
into the Outstanding Principal Amount, and the Co-Borrowers shall pay the
default interest and penalty in accordance with the above. The Co-Borrowers
shall, on demand, immediately pay such default interest and penalty.


Article 14 Indemnification, Set-Off and Sharing


1.
General Indemnification



The Co-Borrowers and the Guarantor shall indemnify each Lender, the Agent Banks
and Mandated Lead Arrangers against (i) all losses, indebtedness, damages, costs
and expenses (including any losses or expenses arising from the release or
re-utilization of funds obtained by the relevant Lenders to maintain the
Commitment Amount under the Facility Amount) arising from an Event of Default,
the Co-Borrowers' failure to make the prepayment in accordance with the
repayment notice delivered in accordance with Section 5.2 hereof or the
violation of the obligations under this Agreement by the Co-Borrowers or the
Guarantor; and (ii) funding cost, including any interest and expenses arising
from the non-payment of the relevant sums. The Co-Borrowers and the Guarantor
shall hold harmless the Lenders, the Agent Banks and Mandated Lead Arrangers
from and against any losses arising therefrom provided that the Co-Borrowers and
the Guarantor shall not be held responsible for any losses, indebtedness,
damages, costs and expenses incurred due to the willful misconduct or gross
negligence of the relevant Lenders, Agent Banks or Mandated Lead Arrangers
claiming reimbursement or compensation.


2.
Set-off



In the event that any of the Co-Borrowers or the Guarantor fails to perform or
breaches its monetary obligations under this Agreement, the Security Documents
or other related documents to which it is a party, in addition to such rights or
claims that it may have under applicable laws, each Lender is entitled (but not
obligated) to set-off and apply any and all deposits of the Co-Borrowers or the
Guarantor with the Lenders and the Agent Banks (including their respective head
office and branch offices) and other indebtedness owing by the Lenders to the
Co-Borrowers or the Guarantor against the liabilities of the Co-Borrowers or the
Guarantor to each Lender and/or Agent Bank hereunder (the Co-Borrowers and the
Guarantor further agree that such deposits or rights of claims shall be deemed
automatically matured upon the exercise of the right of set-off by the Lenders
and/or the Agent Banks) and shall immediately notify the Co-Borrowers or the
Guarantor. With respect to deposits of the Co-Borrowers or the Guarantor with
any Lender or Agent Bank, if such deposits are time deposit, such Lender or such
Agent Bank is authorized to terminate and withdraw such deposits for the
repayment of the obligations hereunder, without regard to the original maturity
thereof. Any other rights of the Co-Borrowers or the Guarantor against each
Lender and/or Agent Bank based on the abovementioned deposits (including time
deposits) and


37

--------------------------------------------------------------------------------





claims under applicable laws shall not be affected by the abovementioned
set-off. Notwithstanding to the foregoing, in the event that any Lender or Agent
Bank receives any order of seizure, order of garnishment, order of transfer or
order of payment issued by the relevant enforcement court or the Administrative
Enforcement Agency of the Ministry of Justice and each of its branches against
any deposit of the Co-Borrowers with such Lender or such Agent Bank due to any
compulsory execution or similar legal process initiated by any other creditor of
the Co-Borrowers, the Lender or the Agent Bank shall be entitled to accelerate
the maturity of the Outstanding Balance in an amount equal to the enforceable
amount of deposits stated in the abovementioned order and exercise the right of
set-off. Unless other event has occurred which constitutes an event set forth in
Section 12.1 hereof, the abovementioned acceleration of maturity shall not
constitute an Event of Default.


In the event that the abovementioned deposit is a check deposit, the
Co-Borrowers and the Guarantor acknowledge and agree that the agreements for
check deposits executed by and between them and the relevant Lenders and/or the
Agent Banks shall be subject to the termination condition that the Facility
Amount shall be deemed to have matured due to the exercise of rights by the
Lenders and/or the Agent Banks in accordance with the terms of this Agreement.
Upon the fulfillment of the termination condition, the abovementioned agreements
for check deposits shall expire, and each Lender and/ or Agent Bank shall
immediately return the balance in the checking deposit account provided that
each Lender and/ or Agent Bank may offset and apply such balance against any and
all obligations of the Co-Borrowers or the Guarantor to each Lender and/or Agent
Bank hereunder.


The expression of intent of exercise of the right of set-off by each Lender
and/or Agent shall retroactively take effect from the time that such Lender
and/or Agent Bank offsets the indebtedness once the notice of set-off sent by
the Lender and/or Agent Bank has reached or is deemed to have reached the
Co-Borrowers or the Guarantor. Meanwhile, the certificates of deposit,
passbooks, checks or other certificates issued to the Co-Borrowers or the
Guarantor by each Lender and/or the Agent Bank shall expire to the extent of
set-off. In the event that the Co-Borrowers or the Guarantor deposit other
properties with the relevant Lenders and/or the Agent Banks, or in the event
that the Lenders and/or the Agent Banks receive other sums in the future, the
relevant Lenders and/or the Agent Banks shall be entitled to exercise the rights
of retention or set-off.


3.
Pro-rata Sharing



In the event that any Lender or Agent Bank receives any payment (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) under this Agreement from the Co-Borrowers or other persons (other
than those received from the Agent Banks in accordance with Section 8.1 hereof),
the Lender shall immediately deliver such payment to the Facility Agent within
three (3) Business Days after receipt of the same for the Facility Agent to
distribute such payment to each Lender based on its Risk Sharing Ratio. The
Facility Agent shall deem such payment as payment directly made by the
Co-Borrowers to the Facility Agent for the sums due and payable hereunder;
therefore, such sums shall be deemed as unrepaid by the Co-Borrowers to the
Lender originally receiving the payment, and such Lender shall remain entitled
to all the rights against the Co-Borrowers and such other rights relating to
such payment except for the amount received from the distribution of the
Facility Agent. Notwithstanding the foregoing under this Article, in the event
that any Lender is required to return to the Co-Borrowers any amount received
from the Co-Borrowers and distributed in accordance with this Article, the other
Lenders shall provide funds to the Facility Agent for it to return the same to
such Lender and for such Lender to return the amount to the Co-Borrowers (less
any amount that such Lender has received from the distribution of the Facility
Agent). Each Lender understands that although each Lender shall be deemed a
creditor jointly and severally with each other with respect to the claims
hereunder against the Co-Borrowers, among the Lenders, each Lender shall be
repaid and shall enjoy the Security Interests based on the Risk Sharing Ratio,
and any and all the losses and risks relating to the facility under this
Agreement shall be also born by each Lender based on the Risk Sharing Ratio.


Article 15 Mandated Lead Arrangers, Lender and Lead Managers


1.
Severability of the Lenders' Obligations



The obligations of the Mandated Lead Arrangers, the Lender and the Agent Bank
under this Agreement are several. In the event that any Lender fails to perform
its obligations hereunder, the obligations of the other Lenders, the Mandated
Lead Arrangers and the Agent Banks to the Co-Borrowers shall not be discharged
thereby. Any Lenders, Mandated Lead Arrangers and Lead Managers shall not be
liable for the obligations of the other Lenders.




38

--------------------------------------------------------------------------------





2.
Joint and Several Claims among the Banks



The claims of the Mandated Lead Arrangers, the Agent Banks and the Lenders under
this Agreement are joint and several. Therefore, the Facility Agent may request
the Co-Borrowers to pay all indebtedness owed by the Co-Borrowers to the Lenders
under this Agreement and apply for the enforcement of such indebtedness on
behalf of each Lender; however, each Security Interest specified in this
Agreement shall be exercised by the Collateral Agent pursuant to the resolution
of the Majority Banks in accordance with this Agreement and each relevant
agreement. Nevertheless, the Mandated Lead Arrangers, the Agent Banks and the
Lenders agree that the exercise of each right relating to this Agreement shall
be conducted in accordance with the relevant provisions of this Agreement. The
Mandated Lead Arrangers, the Agent Banks and the Lender shall internally share
all risks and interests under this Agreement and the Security Documents by the
Risk Sharing. Each Lender agrees that, unless otherwise resolved by all the
Lenders, the Lender not being the Facility Agent or the Collateral Agent may not
solely request the Co-Borrowers to repay the joint and several claims, solely
take actions on matters relating to this Agreement, or take actions inconsistent
with the resolutions of the Majority Banks, except for the exercise of rights of
offset, merger and retention.


3.
Designation of the Agent Banks



Each Lender hereby designates the Facility Agent and the Collateral Agent as its
agents in accordance with relevant provisions of this Agreement to achieve the
purposes set forth in this Agreement and the Security Documents, and such
designation may not be cancelled or revoked. In addition, each Lender
irrevocably authorizes the Facility Agent and the Collateral Agent to take
relevant actions on its behalf and to exercise relevant rights, authority and
discretion (including those reasonably attached thereto) which are expressly or
inexplicitly delegated to the Facility Agent and the Collateral Agent in
accordance with the terms and conditions of this Agreement and the Security
Documents.


4.
Scope of Obligations



With regard to the obligations and functions of the Agent Banks provided in this
Agreement, any Lead Manager may only be deemed an Agent Bank of the Lender for
the convenience to conduct administrative management. None of the Agent Banks is
a trustee of any Lender, has any trust relationship with any Lender or is deemed
an agent or a trustee of the Co-Borrowers. Unless otherwise explicitly provided
in this Agreement, the Agent Banks shall not be subject to any other obligations
or responsibilities.


5.
Duties and Obligations



The Facility Agent shall perform the following duties and obligations:


(1)
Pursuant to this Agreement, to pay each Lender all the amounts received from the
Co-Borrowers and other amounts relating to the Facility Amount in accordance the
Risk Sharing of each Lender on the day of receiving each amount or the next
Business Day.



(2)
To notify each Lender of the following matters as soon as possible:



(a)
The contents of the documents received by it relating to the Facility Amount
(however, limited to the matters which the Facility Agent considers material).



(b)
Any Event of Default identified by the Facility Agent's staff in performing the
duties under this Agreement.



(3)
Unless otherwise restricted in this Agreement, the Facility Agent shall act or
omit to act in accordance with any lawful and proper instructions given to the
Facility Agent by the Majority Banks, and any of such acts or omissions shall be
binding upon all the Lenders.



(4)
Prior to giving any notice or making any declaration of default in accordance
with Section 12.2, the Facility Agent shall, to the extent that it is
practically possible, endeavor to consult the opinions of the Lenders in
advance.





39

--------------------------------------------------------------------------------





6.
Rights and Authority



The Facility Agent may:


(1)
perform the obligations and duties of the Facility Agent provided in this
Agreement through its directors, officers, staff or agents.



(2)
when it deems necessary, mandate lawyers, accountants or other experts or
professionals to provide professional advice and services required and pay their
remunerations, and may rely on and take actions based on the advice of the
abovementioned professionals.



(3)
not exercise any rights, authority and make any decision before receiving
instructions from the Majority Banks. Before obtaining the compensation to its
satisfaction or any security ensuring that the amounts, fees and expenses
(including, without limitation, attorneys' fees and disbursements) incurred can
be repaid, the Facility Agent is not required to take any legal proceedings as
instructed by the Majority Banks.



(4)
refuse to take actions which it considers that such actions may violate relevant
laws and regulations or are likely to make the Facility Agent liable for the
compensation to a third party; however, the Facility Agent may directly take any
action which it considers necessary in accordance with laws and regulations.



(5)
before the receipt of any written notice from the Lenders or the Co-Borrowers,
assume that there is no occurrence of any Event of Default and that each party
to this Agreement does not violate any obligation which it assumes in accordance
with this Agreement or any Security Documents. The Facility Agent is not
obligated to verify any Event of Default of the Co-Borrowers.



(6)
deem the Lender who originally offered the Commitment entitled to receive the
repayment, unless the Facility Agent has otherwise received other instructions
in writing from relevant Lender.



(7)
for each document delivered to the Facility Agent by each Lender and
Co-Borrowers in accordance with the terms of this Agreement, in addition to
verifying the seal specimen (or the specimen of any authorized signatory) by the
Facility Agent with due care of the same degree in managing its own affairs, the
Facility Agent is not required to verify the content of each document or any
other relevant matters. When performing each relevant matter under this
Agreement, the Facility Agent may rely on the signatures and the contents of the
received documents as valid, true and accurate. When communicating with or
making remittance to each Lender, the Facility Agent may rely on the contact
information and account details for remittance provided by the Lender before the
execution of this Agreement (and the subsequent revisions informed by written
notices) as accurate.



(8)
In handling the Facility Amount of the Loan and each relevant matter, the
Facility Agent shall make the distribution on a pro-rata basis as provided under
this Agreement. However, in the event that the distribution cannot be made
perfectly on a pro-rata basis, the Facility Agent may make the distribution on
its reasonable discretion, and each Lender may not have any objection thereto.



(9)
conduct the communication of matters relating to this Agreement by facsimile or
email and may rely on the contents of received facsimile documents as authentic
and accurate, unless otherwise provided in this Agreement. The Facility Agent
does not bear any responsibility for interruptions or delays of transmission or
receipt of communication (by phone, facsimile, email or courier), or defects or
failures occurred during the transmission or receipt of communication or
consequences resulting therefrom, unless those are caused by willful misconduct
or gross negligence of the Facility Agent. With regard to communication matters,
in the event that the Co-Borrowers submit any request as they deem necessary,
the Facility Agent shall provide the originals of the relevant documents for the
Co-Borrowers' reference.



7.
Disclaimers to the Lenders



The Facility Agent shall not be responsible for or obligated to the following
matters for the Lenders:


(1)
Liability incurred as a result of failure or delay of the Co-Borrowers or any
other parties to perform the obligations under this Agreement or any Security
Documents.



(2)
The authorization, signature, legitimacy, legal validity, enforceability,
authenticity or sufficiency of this



40

--------------------------------------------------------------------------------





Agreement, any Security Documents and any other documents relating to this
Transaction; the accuracy of any representations, warranties or explanations in
or related to this Agreement or any Security Documents; the accuracy or
completeness of any information provided by any person, regardless of whether
such information is delivered by the Facility Agent.


(3)
Taking any action to verify the occurrence of an Event of Default or any breach
of the Co-Borrowers or any other parties hereto of their obligations under this
Agreement or any Security Documents.



(4)
The accuracy and reliability of the Co-Borrowers' credit, financial condition,
revenue forecasts, statements, reports and so forth; whether this Agreement is
sufficient to ensure the claims; or the provision of information relating to the
financial condition, the credit in other conditions or other information of the
Co-Borrowers or any other parties to any other Security Documents. The Facility
Agent is not obligated to actively supervise or inspect the operation of the
Co-Borrowers.



(5)
The payments or disbursements relating to this Agreement that the Facility Agent
receive for itself, or any interests (except for those received for the
interests of the Lenders hereunder) that the Facility Agent receives from the
current or future transactions with the Co-Borrowers or any other parties to the
Security Documents in respect of other banking transactions or other
relationship irrelevant to this Agreement.



(6)
Any amount agreed as payable under this Agreement or the Security Documents has
been settled or not.



The term "Facility Agent" in this Article shall include (without limiting the
meaning of this term referred to in other provisions in this Agreement) any
Facility Agent and any successor delegated in accordance with Paragraph 11 of
this Article and the staff, directors, employees and agents thereof
(collectively referred to as the "Related Persons of the Facility Agent").


8.
Obligations to the Co-Borrowers



The Related Persons of the Facility Agent do not bear any responsibilities or
assume any obligations to the Co-Borrowers for any failure or delay of any
Lender or any other parties in performing the obligations under this Agreement
and any Security Documents.


9.
Liability and Indemnity



None of the Related Persons of the Facility Agent is liable for any of its acts
or omissions relating to this Agreement, except for their willful misconduct or
gross negligence. To the extent not reimbursed by the Co-Borrowers, the Lenders
shall, ratably in accordance with Risk Sharing Ratio (in the event that there is
no Outstanding Principal Amount, the Commitment Fraction), indemnify the
Facility Agent from and against any requests, claims, damages, fines, losses,
costs and any expenses (including, without limitation, attorneys' fees and
disbursements) arising from acts or omissions of the Facility Agent for the
protection or enforcement of the rights of the Lenders or the rights relating to
the Facility Amount or arising from any matter relating to the aforementioned
matters, unless such requests, claims, damages, fines, losses, costs and any
expenses are directly attributable to the Facility Agent's willful misconduct or
gross negligence.


10.
Acknowledgement of the Lender



Each Lender hereby acknowledges to the Facility Agent and agrees on the
following:


(1)
The Lender has not relied on any of the Related Persons of the Facility Agent,
and has in the first place (and will in the future) made its own analysis and
investigation of the current status, credit, prospect, business, operations,
asset and financial condition of the Co-Borrowers and any other related persons
under its sole responsibility, has act on its own responsibility for the value
or ownership of any Security Interests held by the Lender currently or in the
future, has been solely responsible for its compliance with the laws and
regulations applicable to the financial intuitions related to the transactions
under this Agreement, and has made its own decisions to proceed this Transaction
or not and to take or omit to take action relating to this Transaction.



(2)
The Lender does not rely on any representation or statement of the Facility
Agent to execute this Agreement.





41

--------------------------------------------------------------------------------





11.
Resignation of the Facility Agent



The Facility Agent may resign its duties as the Facility Agent at any time,
provided that it has notified each Lender and the Co-Borrowers in writing at
least sixty (60) days prior to the resignation. The Majority Banks are entitled
to designate a successor Facility Agent. In the event that the Lenders fail to
designate a successor Facility Agent within such sixty (60) days, the resigned
Facility Agent shall be entitled to designate a successor Facility Agent on
behalf of the Lenders. The resignation of the Facility Agent shall not take
effect until the successor Facility Agent has been delegated and has agreed to
take on the position. The successor Facility Agent shall assume and be entitled
to the original rights, authority, decision making rights and duties of the
resigned Facility Agent upon its agreement of succession, and the resigned
Facility Agent shall be exempt from bearing any responsibilities and assuming
obligations as the Facility Agent hereunder upon the succession. The resigned
Facility Agent shall deliver Agents' Fee which it has received as of effective
date of the resignation to the successor Facility Agent on a pro-rata basis. The
parties to this Agreement agree to execute any documents required for the
replacement of the Agent Banks. After the resignation of the original Facility
Agent, the provisions in Sections 11.7, 11.8 and 11.9 shall, for the interest of
the designated Facility Agent, to the extent of acts or omissions of the
designated Facility Agent within its term of office, remain effective.


12.
Lender as the Agent



Without informing or obtaining the approval of the Lender, the Agent Banks and
their affiliates may directly provide loans to the Co-Borrowers and their
subsidiaries and the affiliates, issuing letters of credit under the engagement
of the Co-Borrowers, accepting the deposits, obtaining the equity, and operating
the business of general banking of any type, trust, financial advisory,
underwriting or other business dealings, and such business shall not be affected
by their role as the Agent Banks of this Transaction. The Lender hereby
acknowledges that, on account of the abovementioned business dealings, the Agent
Banks and their affiliates may acquire the information relating to the
Co-Borrowers and their subsidiaries (including the information that possibly
requires the duty of confidentiality to the Co-Borrowers or their subsidiaries),
which the Lender acknowledges that the Agent Banks do not have any obligation to
provide to the Lender. The Agent Banks are entitled to and may exercise the same
rights and authority as the other Lender by their participation amount in the
Facility Amount, and shall not be affected by their role as the Agent Banks of
this Transaction.


13.
The Mandated Lead Arrangers, the Collateral Agent and the Document Management
Agent



The Mandated Lead Arranger is not required to bear the responsibilities or
obligations which the other Lender is not required to bear for its role as the
Mandated Lead Arranger.


For the interest of the Mandated Lead Arrangers, the Collateral Agent and the
Document Management Agent, Sections 15.5, 15.8 and 15.10 (where applicable)
shall apply, in which the "Facility Agent" referred to shall be viewed
respectively as the "Mandated Lead Arrangers", the "Collateral Agent" and the
"Document Management Agent."


14.
Lenders' Meeting



The Majority Banks may request the Facility Agent to hold a Lenders' meeting in
writing and the Facility Agent may also hold a Lenders' meeting as it deems
necessary to discuss the defaults of the Co-Borrowers or other matters relating
to this Agreement. Upon the request by the Majority Banks in writing, the
Facility Agent shall distribute the convening notice of a Lenders' meeting
within fifteen (15) Business Days after receiving such request, and shall hold
the Lenders' meeting within ten (10) Business Days after giving the convening
notice.


15.
Holding of Security Rights



The Collateral Agent hereby acknowledges that it holds all the Security and
keeps the Collaterals under control for the interests of the relevant Lenders.
Unless obtained written consent of all the Lenders, the Collateral Agent may not
use the funds obtained from the enforcement of any Security to repay the current
or future indebtedness incurred by other financing between the Collateral Agent
and the Co-Borrowers.


Article 16 Amendment


1.
Majority Consent and Entire Consent



Any amendment to or waiver of the provisions under this Agreement and any wavier
of the Event of Default under this Agreement shall be made by the consent of the
Majority Banks in writing, and shall not take effect until such written


42

--------------------------------------------------------------------------------





consent being executed by the parties relating to such amendment or waiver.
Without prejudice to the generality of the foregoing, in the event that any
amendment or waiver will affect the interest of the Mandated Lead Arrangers
and/or the Agent Banks, such amendment or wavier shall be made by the consent of
the Mandated Lead Arrangers and/or the Agent Banks in writing and the written
consent shall be executed by Mandated Lead Arrangers and/or the Agent Banks.
After the Facility Agent obtains the consent of all the Lenders or the Majority
Banks in accordance with this Agreement, the Mandated Lead Arrangers and the
Lenders shall thereby authorize the Facility Agent and the Collateral Agent to
make relevant amendments or waiver in writing with the Co-Borrowers (the consent
of all the Lenders or the Majority Banks shall be deemed the authorization of
each Lender), and such amendment or waiver made by the Facility Agent and the
Collateral Agent on behalf of the Lenders shall have binding effect on all the
Lenders. Provided, however, the amendment or waiver relating to the following
matters the matters otherwise specified in other provisions of this Agreement
shall be subject to the prior written consent of all the Lenders:


(1)
Facility Purpose



Any change of the facility purpose.


(2)
Facility Amount, Period, Amount and Currency



Any increase of the Facility Amount, extension of the facility period or
amendment to the amount, currency or maturity date of any payment under this
Agreement.


(3)
Interest Rate and Fee Rate



Reduction in or exemption from the interest rate, fee rate or other fees or
payments payable to the Lenders under this Agreement.


(4)
Repayment



Any voluntary or compulsory prepayment or substitute payment, unless otherwise
provided in this Agreement.


(5)
Majority Banks



Any amendment relating to the definition of the "Majority Banks", this Article
or Section 14.3.


(6)
Settlement and Mediation



An exemption or a deduction of any of the Co-Borrowers' payment or repayment
obligations under this Agreement or a settlement or mediation with the
Co-Borrowers on the indebtedness relating to this Agreement.


(7)
Collateral



Return of, cancellation of or release of the Collateral specified in Article 11
or change of Collateral or the contents of the Security Document, unless
otherwise provided in this Agreement.


(8)
Replacement of the Guarantor



Discharge of all or part of the responsibilities of the Guarantor or replacement
of the Guarantor.


Notwithstanding the foregoing in this Article, any amendments to or revisions on
the agreement between the Agent Banks and the Lenders which will not prejudice
the rights and obligations of the Co-Borrowers and/or Guarantor, may be made
merely by the written consent of the Facility Agent, the Collateral Agent and
the Majority Banks and without the consent of the Co-Borrowers and/or the
Guarantor; provided that the Facility Agent shall notify the Co-Borrowers and/or
the Guarantor of the amendments and content thereof in writing.


2.
Amendment/Waiver Fee



In the event that the Co-Borrowers apply with the Lenders to change the terms
and conditions, to request the consent of the amendments to this Agreement,
Security Documents or other relevant documents or to give a waiver, regardless
of such change, amendment or waiver is consented by the Lenders, when submit the
application, the Co-Borrowers shall,


43

--------------------------------------------------------------------------------





pay amendment/waiver fee of One Hundred Thousand New Taiwan Dollar (NT$100,000)
to each Lender and the Facility Agent; provided that the total amendment/waiver
fee for each amendment/waiver under this Agreement should be up to One Hundred
Thousand US Dollar (US$100,000) or New Taiwan Dollar equivalent.


Article 17 Waiver and Severability


1.
Waiver



Unless other provided by law, no failure or delay by the Agent Banks, the
Mandated Lead Arrangers, or any Lenders in exercising any right, power, remedy
hereunder shall impair such right, power or remedy or operate as a waiver
thereof; nor shall any single or partial exercise of the same preclude any
further exercise thereof or the exercise of any other right, power or remedy.
Any waiver of the rights hereunder by the Agent Banks, Mandated Lead Arrangers,
or the Lenders shall be made in writing and shall take effect until the
execution by the Agent Banks, the Mandated Lead Arrangers and all the Lenders.
The effectiveness of any waiver of the Event of Default should be determined in
accordance with the terms and conditions of the waiver document, and should be
subject to the restrictions set forth therein. The rights, power and remedies
hereunder do not exclude any other rights, power or remedies provided by law.


2.
Severability



In the event that at any time any provision in this Agreement is held illegal,
null or unenforceable due to violation of any ROC laws, the legality, validity
and enforceability of other provisions under this Agreement shall not be
affected.


Article 18 Assignment


1.
Co-Borrowers and Guarantor



The Co-Borrowers and the Guarantor shall not assign any rights or obligations
hereunder to any third party.


2.
Lender



Any Lender (the "Assignor Bank") may, without prior consent of the Co-Borrowers,
the Guarantor or the Agent Banks, transfer all or a part of its rights, benefits
and obligations under this Agreement or the Security Documents or arising from
this Agreement or the Security Documents to a third party (the "Assignee") in
form and substance set out in Appendix 14. Provided, however, if there is no
continuing Event of Default, the Assignee may only be a financial institution,
and the Assignor Bank shall notify the Co-Borrowers, Guarantor and Facility
Agent of such assignment (the notification should be in form as the schedule to
Appendix 14). Other parties hereto shall not be affected by such assignment. The
foregoing assignment of the rights and/or obligations shall not increase the
obligations of the Co-Borrowers hereunder, nor affect the rights of the
Co-Borrowers hereunder, and the Assignee shall agree in writing to all the
provisions under this Agreement. Except for a merger, spin-off, general
assignment or an assignment under any other similar circumstance made under the
Financial Institutions Merger Act or the Business Mergers and Acquisitions Act,
the Lender assigning all or a part of its rights and obligations hereunder shall
pay an operation fee of NT$100,000 to the Facility Agent for each assignment.


3.
Agreement on Risk Sharing



Any Lender may, without notice to the Co-Borrowers, assign the foregoing rights,
benefits and obligation to the Assignee by entering into a risk sharing
agreement with such party. To the extent that the Assignee shares the risk as
agreed by the Assignor Bank, the Assignor Bank shall continue being the
contracting party under this Agreement or Security Documents, and the Assignee
shall exercise its rights and perform its obligations under this Agreement
and/or Security Documents in the name of the Assignor Bank. The Assignee shall
not directly make any claim to the Co-Borrowers pursuant to the risk sharing
agreement or this Agreement. All fees incurred on the risk sharing shall be
borne by the Assignor Bank.


4.
Effect of Assignment



This Agreement shall have binding effect on the Assignee, successor of the
Lenders, or the person who assumes or succeeds to the rights or obligations of
the party hereto according to other laws.




44

--------------------------------------------------------------------------------





5.
Disclosure of Information



Where the Lenders deem appropriate, the Lenders may inform the Assignee,
potential Assignee, appraiser or auditor of the claim or other persons permitted
by laws and regulations of the information relating to all the debts of
Co-Borrowers owed to the Lenders in confidential and shall inform the
Co-Borrowers of the same when making such disclosure.


Article 19 Notice and the Delivery of Payments by the Facility Agent


1.
Served



Any notice, requirement, or other communications made under this Agreement shall
be made in writing, and shall be served or delivered to the relevant parties
according to the following addresses, facsimile numbers or e-mail addresses (or
the addresses, facsimile numbers or e-mail addresses to be changed which is
notified in writing by the other parties hereto five (5) Business Days prior to
the change). The payments that the Facility Agent shall remit to each Lender
according to this Agreement shall be made through the inter-bank remittance
system to the designated accounts notified in writing by each Lender to the
Facility Agent prior to the execution of this Agreement. The contact information
of the Co-Borrowers, the Facility Agent, the Collateral Agent and the Document
Management Agent is as follows:


Co-Borrower: Inotera Memories, Inc.
Address 667, Fuhsing 3rd Rd, Hwa-Ya Technology Park Guishan Dist., Taoyuan City
Telephone Number: (03)327-2988 ext. 3930
Fax Number: (03)327-7188
E-mail address: philipjao@inotera.com
Attention: Philip Jao


Co-Borrower: Micron Semiconductor Taiwan Co., Ltd.
Address: 25th Floor, 333 Keelung Road, Sec 1, Taipei, Taiwan
Telephone Number: (02)2757-6687
Fax Number: (02)2757-6656
E-mail address: stephendrake@micron.com
Attention: Legal Counsel


Facility Agent: Bank of Taiwan, Tun Hua Branch
Address: 1F, 205 Tun Hua N. Road, Taipei, Taiwan
Telephone Number: (02)2545-5111 ext. 57
Fax Number: (02)2718-8572
E-mail address: 123742@mail.bot.com.tw
Attention: Zhi-Yi Yeh


Collateral Agent: Mega International Commercial Bank Co., Ltd.
Address: No.100, Chi-lin Rd., Taipei City 10424, Taiwan
Telephone Number: (02)2563-3156 ext. 2381/2727
Fax Number: (02)2531-1599
E-mail address: rogerreceive@megabank.com.tw
tzydaichen@megabank.com.tw
Attention: Chung-Wei Chen/Tzy-Dai Chen


Document Management Agent: Taiwan Business Bank
Address: No.30, Tacheng St., Datong Dist., Taipei City, Taiwan
Telephone Number: (02)2559-7171 ext. 6261/6665
Fax Number: (02)2559-1412
E-mail address: dodoro@mail.tbb.com.tw/cf063212@mail.tbb.com.tw
Attention: Wen-Kai Huang/Qing-Fen Li


Where there is any change of the address, e-mail address, facsimile number, or
the attention of each party hereto, such party shall notify the other parties
hereto immediately. In case of any failure to give notice according to this
Agreement, the change shall not constitute a defense against the other parties.




45

--------------------------------------------------------------------------------





2.
Deemed Served



Any notice, requirement and other communications provided to other parties
according to the aforementioned provisions shall be deemed given or served at
the following time: (1) if sent by post, at the time after ordinary postal
delivery period since it is sent to relevant addresses; (2) if delivered by
facsimile, at the time the facsimile is delivered and the record of the
facsimile transmission is received; (3) if delivered by hand delivery, the time
of the delivery; (4) if sent by e-mail, at the time the e-mail is delivered and
no extraordinary notice is received.


3.
Facility Agent



All communications relating to this Agreement between the Co-Borrowers and each
Lender shall be made through the Facility Agent.


4.
Language



Any notice, requirement and other communications specified in this Agreement and
other documents required to be delivered under this Agreement shall be made in
Chinese or made in English with Chinese translation attached thereto (the
translation attached thereto may be a summary translation as the case may be;
provided that the recipient may ask for the translation consistent with the
original when it deems necessary). If there is any discrepancy between the
Chinese version and the English version, the Chinese version shall prevail.


Article 20 Document Destruction and Seal Handling Process


1.
Document Destruction Process



In the event where any notes or documents provided by the Co-Borrowers or
Guarantor to any Lead Managers as agreed in this Agreement and any certificates
of the debts borne by the Co-Borrowers or Guarantor under this Agreement are
destroyed, lost or delayed due to an incident, disaster, or accident while in
transit, or in any event not attributable to the relevant Lead Managers or other
force majeure events, the Co-Borrowers or Guarantor shall admit all the monies
in the amount specified in the aforementioned books and certificates, and shall
repay the principal and interest on all debts and all other expenses forthwith
on the due date, unless the Co-Borrowers prove that there are indeed mistakes in
the records specified in the Agent Banks' book of account, vouchers,
computer-produced information, certificates of claims, and the copies and
microfilm of correspondence; or the Co-Borrowers shall issue a certificate of
claim and provide it to the Facility Agent before the debt is due according to
the notice from the Facility Agent.


2.
Notice of Change



When there is a change of the name, legal form or company seal of a Co-Borrower
or the Guarantor, the Co-Borrowers or the Guarantor shall forthwith notify the
Facility Agent in writing of the change and apply for the change or cancellation
of the original seal. Before the procedures for the change are completed,
neither the Co-Borrowers nor the Guarantor may defense against the Agent Banks
and the Lenders based on the change of the aforementioned matters. Prior to the
consent of the relevant Lender or the Facility Agent and the completion of the
procedures for change or cancellation of seal, the original seal of the
Co-Borrowers or the Guarantor as preserved by the relevant Lender or the
Facility Agent shall remain effective, and the Co-Borrowers or the Guarantor
shall be responsible for all the transactions made with the relevant Lender or
the Facility Agent by using the original seal.


Article 21 Consent to Use and Deliver Information


1.
Rights to Collect and Use Information



The Co-Borrowers and their responsible persons agree that each Lender may
collect, process, and use (including international transmission) the information
of the Co-Borrowers and their responsible persons as well as the transaction
information between the Co-Borrowers, their responsible persons, and the
institutions (including basic identification information, credit investigation
report, loan information (including the records of overdue debt, debt collection
and bad debt), savings information, financial information and other information
regarding personal properties or real estate, credit information regarding
notes, personal credit information, credit information regarding credit cards
(including IC cards and magnetic stripe cards), credit information in the
contracted merchant of credit card companies, and other personal information
regarding loan and credit transactions) according to the Personal Information
Act and/or the relevant laws and regulations amended and promulgated thereafter.
However, each Lender shall keep the aforementioned information


46

--------------------------------------------------------------------------------





and the information obtained as a result of this Transaction in confidential.
The responsible persons of the Co-Borrowers may request to query or review their
personal information and request to supplement, correct, make copies of the
personal data, or request to delete or cease the collection and use of their
personal information. However, during the Contract Period or after its
expiration, if the personal information which the responsible persons of the
Co-Borrower requests to delete or cease the collection and use of, is the
personal information which necessary for the user of the personal information to
perform the relevant matters hereunder or to operate its business, the Facility
Agent and each Lender may refuse the request.


2.
Provision of Information



Each Lender, in addition to collecting, processing and using (including
international transmission) by itself, may provide all information of the
Co-Borrowers and their responsible persons described under Paragraph 1 of this
Article in confidential to the Assignee of the Lender, potential Assignee,
appraiser or auditor of the claim, or other persons permitted by laws and
regulations, the Joint Credit Information Center, the Small and Medium
Enterprise Credit Guarantee Fund of Taiwan, Financial Information Service Co.,
Ltd., Taiwan Clearing House, outsourcing institutions, financial holding
companies and their subsidiaries (branches) of each Lender, the headquarter and
branches, parent companies and subsidiaries and affiliates of each Lender,
persons providing out-sourcing services for each Lender, persons who propose to
merge with the Lenders, and other persons who propose to engage in similar
transactions with the Lenders, investors (or potential investors) of the asset
securitization transactions (or transactions with similar economic effects)
initiated by such Lender, arranger, trustees or other relevant personnel,
recipients of personal information via international transmission who have not
been restricted by the central competent authority, financial supervisory
agencies or agencies with investigation power provided by laws, and other
related institutions having transactions with any Lender, and the aforementioned
institutions may process and use (including international transmission) the
information.


3.
Further use of Information



The institutions listed in the preceding paragraph may collect, process and use
(including international transmission) the information of the Co-Borrowers, the
Guarantor and their responsible persons specified in Paragraph 1 of this Article
for the specific purposes such as the needs of their registered business or
business specified in their Articles of Incorporation, and may provide such
information to each Lender for its collection, processing and use (including
international transmission). When each Lender further processes and uses
(including international transmission) the personal information of the
responsible persons of the Co-Borrowers obtained from the aforementioned
institutions, as the responsible persons of the Co-Borrowers have been aware of
the items which each Lender shall notify of, neither the Facility Agent nor each
Lender shall give such notification.


4.
Use of Information by Third Party



When the Lender intends to sell, assign, or entrust their claims under this
Transaction to a third party, or intends to engage a third party to carry out a
lawsuit, compulsory enforcement or other legal proceedings, the Co-Borrowers,
their responsible persons and Guarantor agree that the Lender may provide the
aforementioned third party and its trustees and the professional consultants
with the contents of the transaction, the status of the repayment and debt
collection under this Agreement, the credit information, loan information and
personal information of the Co-Borrowers and their responsible persons in
confidence, and agree that the aforementioned third party, its assignee and the
professional consultant may collect, process, and use (including international
transmission) the said information.


5.
Continuous Effectiveness of Written Consent



The written consent previously given by the Co-Borrowers and their responsible
persons specifying that the recipient of the information may use the personal
information of the Co-Borrowers and their responsible persons shall, to the
extent not contrary to this Agreement, remains effective.


6.
Consent of the Responsible Person



The Co-Borrowers shall procure their responsible persons (and the new
responsible persons as well) to agree the aforementioned provisions regarding
the collection, processing and use (including international transmission) of
information and to execute the written consent as required by the Facility
Agent.




47

--------------------------------------------------------------------------------





7.
Asset Securitization



The Lenders may, for the specific purpose of the assignment of claim, provide
the information relating to all indebtedness owed by the Co-Borrowers to the
Lenders in confidential, to the assignee to whom the claim is assigned
(including the assignee who intends to be assigned to the claim) and the
appraisal auditor who carries out the assignment of the claim.


8.
Outsourcing



The Co-Borrowers agree that each Lender and the Agent Banks may outsource
relevant banking processes such as the collection of account receivable under
this Transaction according to the "Regulations Governing Internal Operating
Systems and Procedures for the Outsourcing of Financial Institution Operation"
promulgated by the competent authority of the ROC, the "Guidelines for
Outsourcing of Collection of Account Receivable by Financial Institutions"
adopted by the Bankers Association of the ROC and other relevant laws and
regulations.


Article 22 Miscellaneous


1.
Integrity of this Agreement



This Agreement and the documents referred to herein (including but not limited
to the Appendices, Schedules and attachments attached hereto) constitute entire
obligations that each of the Lenders, the Agent Banks, the Mandated Lead
Arrangers, and the Co-Borrowers shall assume, and supersede any prior expression
of intentions or understanding with respect to this Transaction.


2.
Duty of Confidentiality



Unless otherwise provided by law or agreed upon in this Agreement, the matters
in relation to this Agreement or the Facility Amount shall not be publicly
announced or disclosed without the consent of the Co-Borrowers.


3.
Counterparts



This Agreement may be executed in any number of counterparts, and different
parties hereto may execute on its respective counterparts, provided that all the
counterparts shall constitute a single agreement.


4.
Place of Performance under this Agreement



The place where the Facility Agent is located shall be the place for the parties
hereto to perform the rights and obligations hereunder.


Article 23 Governing Law and Jurisdiction


1.
Governing Law



This Agreement and the rights and obligations of each party hereunder shall be
governed by, and construed according to, the laws of the ROC.


2.
Jurisdiction



Each party agrees that any and all legal actions and proceedings arising from or
relating to this Agreement shall be submitted to Taiwan Taipei District Court as
the court of first instance, unless otherwise required to be submitted to the
exclusive jurisdiction as provided by law.


3.
No Restriction on the Rights to Take Legal Proceedings



The matters specified in this Agreement do not affect the rights of the Lenders,
the Facility Agent, the Collateral Agent and/or the Document Management Agent to
take court action against the Co-Borrowers and/or their properties in other
jurisdictions or to serve in the manner permitted by law. The legal proceeding
carried out in the court in any jurisdiction does not affect other legal
proceedings carried out in the courts in other jurisdictions, regardless of
whether those legal proceedings are carried out simultaneously.




48

--------------------------------------------------------------------------------





4.
Number of copies



This Agreement shall be executed in 41 original copies and the Co-Borrower, the
Lenders and each Lead Manager shall keep one original copy respectively as
evidence.




Co-Borrowers
Inotera Memories, Inc.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Lee, Pei-Ing (personal chop and corporate chop)



 
Micron Semiconductor Taiwan Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Stephen Ray Drake (personal chop and corporate chop)





49

--------------------------------------------------------------------------------





Mandated Lead Arranger, Lender and Facility Agent
Bank of Taiwan
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)





50

--------------------------------------------------------------------------------





Mandated Lead Arranger, Lender and Collateral Agent
Mega International Commercial Bank Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)





51

--------------------------------------------------------------------------------





Mandated Lead Arranger, Lender and Document Management Agent
Taiwan Business Bank
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)





52

--------------------------------------------------------------------------------





Mandated Lead Arranger and Lender
Taiwan Cooperative Bank
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)





53

--------------------------------------------------------------------------------





Mandated Lead Arranger and Lender
CTBC Bank Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Shen, Wei-Guang





54

--------------------------------------------------------------------------------





Mandated Lead Arranger and Lender
Hua Nan Commercial Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





55

--------------------------------------------------------------------------------





Mandated Lead Arranger and Lender
Yuanta Commercial Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





56

--------------------------------------------------------------------------------





Mandated Lead Arranger and Lender
Land Bank of Taiwan
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





57

--------------------------------------------------------------------------------





Lender
First Commercial Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





58

--------------------------------------------------------------------------------





Lender
Agricultural Bank of Taiwan
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





59

--------------------------------------------------------------------------------





Lender
Jih Sun International Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





60

--------------------------------------------------------------------------------





Lender
The Shanghai Commercial & Savings Bank, Ltd.
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





61

--------------------------------------------------------------------------------





Lender
EnTie Commercial Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





62

--------------------------------------------------------------------------------





Lender
KGI Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





63

--------------------------------------------------------------------------------





Lender
Ta Chong Bank, Ltd.
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





64

--------------------------------------------------------------------------------





Lender
E.SUN Commercial Bank, Ltd.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Liao, Fu-Long





65

--------------------------------------------------------------------------------





Lender
Taichung Commercial Bank Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





66

--------------------------------------------------------------------------------





Lender
Taiwan Shin Kong Commercial Bank Company Ltd.
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





67

--------------------------------------------------------------------------------





Lender
Taishin International Bank
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





68

--------------------------------------------------------------------------------





Lender
DBS Bank (Taiwan) Ltd.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Lu, Sheng-Fu





69

--------------------------------------------------------------------------------





Lender
Bank of Kaohsiung
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





70

--------------------------------------------------------------------------------





Lender
Taipeifubon Commercial Bank Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





71

--------------------------------------------------------------------------------





Lender
Far Eastern International Bank
 
 
 
 
 
 
Authorized Signatory:
 /s/ Qiu, Guan-Lun





72

--------------------------------------------------------------------------------





Lender
Bank SinoPac Co. Ltd.
 
 
 
 
 
 
Authorized Signatory:
 (corporate chop)





73

--------------------------------------------------------------------------------





Mandated Lead Arrangers and Lender
Credit Agricole Corporate & Investment Bank, Taipei Branch
 
 
 
 
 
 
Authorized Signatory:
 /s/ Liu, Long-Chang / Hsueh, Chih-Wen



















74

--------------------------------------------------------------------------------






NT$80 Billion Syndicated Loan
FIRST AMENDMENT TO THE SYNDICATED LOAN AGREEMENT



Inotera Memories, Inc.
Micron Semiconductor Taiwan Co., Ltd.
(Co-Borrowers)


Bank of Taiwan
Mega International Commercial Bank Co., Ltd.
Taiwan Business Bank
Taiwan Cooperative Bank
Chang Hwa Commercial Bank
Credit Agricole Corporate and Investment Bank, Taipei Branch
CTBC Bank Co., Ltd.
Hua Nan Commercial Bank
Yuanta Commercial Bank
Land Bank of Taiwan
(Mandated Lead Arrangers)


First Commercial Bank
Agricultural Bank of Taiwan
Jih Sun International Bank
The Shanghai Commercial & Savings Bank, Ltd.
EnTie Commercial Bank
KGI Bank
Ta Chong Bank, Ltd.
E.SUN Commercial Bank, Ltd.
Taichung Commercial Bank Co., Ltd.
Taiwan Shin Kong Commercial Bank Company Ltd.
Taishin International Bank
DBS Bank (Taiwan) Ltd.
Bank of Kaohsiung
Taipeifubon Commercial Bank Co., Ltd.
Far Eastern International Bank
Ban SinoPac Co. Ltd.
(Lenders)


Bank of Taiwan
(Facility Agent)
Mega International Commercial Bank Co., Ltd.
(Collateral Agent)


Taiwan Business Bank
(Document Management Agent)




November 23, 2016


Baker & McKenzie


15/F, No. 168, Dunhua North Road, Taipei City






--------------------------------------------------------------------------------






FIRST AMENDMENT TO THE SYNDICATED LOAN AGREEMENT


This First Amendment to the Syndicated Loan Agreement (this "Amendment") is
entered into by among the following parties on November 23, 2016:


(1)
Inotera Memories, Inc., a company limited by shares organized and existing under
the laws of the Republic of China ("ROC" or "Taiwan") , with its registered
office at No.667, Fuxing 3rd Rd., Wenhua Vil., Guishan Dist., Taoyuan City 333,
Taiwan ("Inotera"); and



Micron Semiconductor Taiwan Co., Ltd., a company limited by shares organized and
existing under the laws of the ROC, with its registered office at 25F., No.333,
Sec. 1, Keelung Rd., Xinyi Dist., Taipei City 110, Taiwan ("MST", together with
Inotera, the "Co-Borrowers", each a "Co-Borrower");
and


(2)
Bank of Taiwan, Mega International Commercial Bank Co., Ltd., Taiwan Business
Bank, Chang Hwa Commercial Bank, Ltd., Land Bank of Taiwan, Taiwan Cooperative
Bank, Credit Agricole Corporate and Investment Bank, Taipei Branch, CTBC Bank
Co., Ltd., Hua Nan Commercial Bank, Ltd. and Yuanta Commercial Bank, as the
mandated lead arrangers (collectively, the "Mandated Lead Arrangers") of this
Transaction (as defined below);



and


(3)
the banks and financial institutions listed in Schedule 1 to the Existing
Agreement (as defined below) (each a "Lender", together the "Lenders");



and


(4)
Bank of Taiwan, the facility agent ("Facility Agent") of this Transaction (as
defined below);



and


(5)
Mega International Commercial Bank Co., Ltd., the collateral agent ("Collateral
Agent") of this Transaction (as defined below);



and


(6)
Taiwan Business Bank, the document management agent ("Document Management
Agent", together with the Facility Agent and the Collateral Agent, the "Agent
Banks", each an "Agent Bank") of this Transaction (as defined below).



WHEREAS, the parties above have entered into that certain Syndicated Loan
Agreement (the "Existing Agreement") for an aggregate facility amount of Eighty
Billion New Taiwan Dollars (NT$80,000,000,000) (this "Transaction"). As
requested by the Co-Borrowers and after obtaining the Lenders' consent through
the Facility Agent, the parties hereby agree to enter into this Amendment.


1.
Unless otherwise provided in this Amendment, the terms used in the Existing
Agreement shall have the same meanings when used herein. In addition, the
Facility Agent has obtained the Lenders' written consent for the proposed
amendments specified in Articles 2 to 6 of this Amendment, and the Lenders have
authorized the Facility Agent and the Collateral Agent to execute this Amendment
on behalf of the Lenders in accordance with the Lenders' written consent.



2.
The Co-Borrowers, the Lenders and the Agent Banks agree that Section 3.6(1) of
the Existing Agreement shall be replaced with the following:



"(1)
MST shall, within thirty five (35) Business Days from the Drawdown Date or such
longer period as agreed by the Facility Agent in writing, create a share pledge
over the Pledged Shares owned by it with the maximum secured amount in favor of
the Collateral Agent in accordance with Section 11.3 hereof and complete the
relevant procedure to create the pledge."



The Co-Borrowers, the Lenders and the Agent Banks also agree that the "5
Business Days" mentioned in section (B) of the preamble and Article 4.01 of
Appendix 7 to the Existing Agreement be amended accordingly to "35 Business Days
or such longer period as agreed by the Facility Agent in writing ".


1

--------------------------------------------------------------------------------







3.
The Co-Borrowers, the Lenders and the Agent Banks agree that Section 11.2(1)(b)
of the Existing Agreement shall be replaced with the following:



"(b)
within six (6) months after the Drawdown Date, execute the Chattel Mortgage
Agreement (in the form of Appendix 6 hereto) to create a first priority chattel
mortgage over the Second Batch of Machinery and Equipment with the maximum
secured amount equal to one hundred and forty per cent. (140%) of recognized
value (for the purpose of being Collateral) of the Machinery and Equipment
calculated pursuant to Section 11.2(2) in favor of the Collateral Agent and
complete the relevant mortgage registrations for the Collateral Agent to hold
and enjoy such security interests as joint and several creditor for the benefits
of the Lenders. The Second Batch of Machinery and Equipment shall include (as of
the Drawdown Date) the Machinery and Equipment purchased in the most recent
year, with an aggregate amount (together with the amount of mortgaged Machinery
and Equipment purchased within the most recent year under the First Batch of
Machinery and Equipment) not less than Thirty Three Billion and Eight Hundred
Million New Taiwan Dollars (NT$33,800,000,000)."



4.
The Co-Borrowers, the Lenders and the Agent Banks agree that Section 11.2(2)(a)
of the Existing Agreement shall be replaced with the following:



"(a)
Machinery and Equipment purchased within one (1) year from the Drawdown Date:
seventy per cent. (70%) of the price set forth in the relevant invoices for
purchase of such Machinery and Equipment and the price set forth in the cost
audit report (and the aggregate price shall not be lower than Thirty Three
Billion and Eight Hundred Million New Taiwan Dollars (NT$33,800,000,000))."



5.
The Co-Borrowers, the Lenders and the Agent Banks agree that Section 11.3(2) of
the Existing Agreement shall be replaced with the following:



"(2)
MST shall, within thirty five (35) Business Days from the Drawdown Date or such
longer period as agreed by the Facility Agent in writing, create a first
priority pledge over no less than eighty per cent. (80%) of the issued shares in
Inotera with the maximum secured amount of Eighty Billion New Taiwan Dollars
(NT$80,000,000,000) in favor of the Collateral Argent in accordance with the
Inotera Share Pledge Agreement (in the form of Appendix 7 hereto) pre-executed
and delivered prior to the Drawdown Date, and deliver the share certificates
representing such shares duly endorsed to the Collateral Agent for the
Collateral Agent to hold and enjoy such security interests as joint and several
creditor for the benefits of the Lenders. MST agrees that the ascertainment date
of the secured obligations under the aforementioned share pledge with maximum
secured amount shall be twenty (20) years from the date of creation of the share
pledge and agrees to waive its rights under Article 881-7 of the Civil Code,
which applies mutatis mutandis to Article 899-1 of the same."



6.
The Co-Borrowers, the Lenders and the Agent Banks agree that details of "1.
Machinery and Equipment Purchased for More Than One Year" of the "First Batch of
Machinery and Equipment" stipulated in Schedule 3 (Machinery and Equipment) to
the Existing Agreement shall be replaced by the Appendix to this Amendment.



7.
Except as otherwise amended herein, other provisions of the Existing Agreement
shall remain in full force and effect. This Amendment shall take effect when
duly executed by the parties hereto and shall be deemed a part of the Existing
Agreement provided that in the event of any discrepancy between the provisions
of the Existing Agreement and the provisions of this Amendment, the provisions
of this Amendment shall prevail.



8.
This Amendment shall be governed by the laws of the ROC. Any matter not set
forth in this Amendment shall be dealt with in accordance with applicable laws
and regulations.



9.
Each party hereto agrees that Taiwan Taipei District Court shall be the court of
first instance to settle any disputes arising from this Amendment, unless there
is special provision of exclusive jurisdiction under the laws.



10.
This Amendment shall be executed in thirty one (31) original copies, and each of
the Co-Borrowers, the Lenders and the Agent Banks shall keep one (1) original
copy as evidence.



This Amendment is duly executed by each party hereto as of the date first above
written.




2

--------------------------------------------------------------------------------





Co-Borrower
Inotera Memories, Inc.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Lee, Pei-Ing (personal chop and corporate chop)



Co-Borrower
Micron Semiconductor Taiwan Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
 /s/ Stephen Ray Drake (personal chop and corporate chop)





3

--------------------------------------------------------------------------------





Lenders:


Bank of Taiwan
Mega International Commercial Bank Co., Ltd.
Taiwan Business Bank
Taiwan Cooperative Bank
Chang Hwa Commercial Bank
Credit Agricole Corporate and Investment Bank, Taipei Branch
CTBC Bank Co., Ltd.
Hua Nan Commercial Bank
Yuanta Commercial Bank
Land Bank of Taiwan
First Commercial Bank
Agricultural Bank of Taiwan
Jih Sun International Bank
The Shanghai Commercial & Savings Bank, Ltd.
EnTie Commercial Bank
KGI Bank
Ta Chong Bank, Ltd.
E.SUN Commercial Bank, Ltd.
Taichung Commercial Bank Co., Ltd.
Taiwan Shin Kong Commercial Bank Company Ltd.
Taishin International Bank
DBS Bank (Taiwan) Ltd.
Bank of Kaohsiung
Taipeifubon Commercial Bank Co., Ltd.
Far Eastern International Bank
Bank SinoPac Co. Ltd.


Representatives for the above Lenders:


Facility Agent
Bank of Taiwan
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)





Collateral Agent
Mega International Commercial Bank Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)



4